              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 1 of 55


 1    MILSTEIN JACKSON
      FAIRCHILD & WADE, LLP
 2    Gillian L. Wade, State Bar No. 229124
      gwade@mjfwlaw.com
 3    10990 Wilshire Boulevard, Suite 800,
 4    Los Angeles, CA 90024
      Phone: (310) 396-9600
 5    REESE LLP
 6    Michael R. Reese, State Bar No. 206773
      mreese@reesellp.com
 7    100 West 93rd Street, 16th Floor
      New York, New York 10025
 8    Phone: (212) 643-0500
 9    THE LAW OFFICE OF JACK
      FITZGERALD, PC
10    Jack Fitzgerald, State Bar No. 257370
      jack@jackfitzgeraldlaw.com
11    2341 Jefferson Street, Suite 200
12    San Diego, California 92110
      Phone: (619) 692-3840
13    Counsel for Plaintiffs
14   (additional attorneys listed below)
15                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
16
     HENRY’S BULLFROG BEES, a California             Case No.:
17
     apiary; SAVE GOLDEN PRAIRIE HONEY
18   FARMS, LLC, a Kansas not for profit             CLASS ACTION COMPLAINT FOR
     corporation; and KELVIN ADEE d/b/a              UNJUST ENRICHMENT AND
19
     ADEE HONEY FARMS, on behalf of                  VIOLATIONS OF:
20   themselves and all others similarly situated,
                                                     1. THE RACKETEER INFLUENCED
21         Plaintiffs,                                  AND CORRUPT PRACTICES ACT;
22                       v.
                                                     2. THE SHERMAN ANTITRUST ACT;
23   SUNLAND TRADING, INC.; LAMEX
     FOODS, INC.; BARKMAN HONEY, LLC;                3. THE CALIFORNIA CARTWRIGHT
24                                                      ACT; AND
     DUTCH GOLD HONEY, INC.; TRUE
25   SOURCE HONEY, LLC; INTERTEK                     4. THE CALIFORNIA UNFAIR
26   TESTING SERVICES, NA, INC.; and NSF                COMPETITION LAW.
     INTERNATIONAL,
27                                                   JURY TRIAL DEMANDED
           Defendants.
28


                                   CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 2 of 55


 1         Plaintiffs Henry’s Bullfrog Bees (“Bullfrog Bees”), SAVE Golden Prairie Honey
 2   Farms, LLC (“Golden Prairie Farms”), and Kelvin Adee doing business as Adee Honey
 3   Farms (“Adee”) (collectively “Plaintiffs”), by and through their undersigned counsel, bring
 4   this Class Action Complaint, individually and on behalf of others similarly situated, against
 5   the following defendants:
 6                 (A) the Importer Defendants: Sunland Trading, Inc. (“Sunland”) and
 7         Lamex Foods, Inc. (“Lamex”);
 8                 (B) the Packer Defendants: Barkman Honey LLC (“Barkman”) and
 9         Dutch Gold Honey, Inc. (“Dutch Gold”); and
10                 (C) the Certifier Defendants: True Source Honey LLC (“True
11         Source”), Intertek Testing Services, NA, Inc. (“Intertek”), and NSF
12         International (“NSF”).
13   Based on their own personal knowledge, or upon information and belief, including the
14   investigation of their counsel, Plaintiffs allege as follows:
15                                         INTRODUCTION
16         1.      The Importer and Packer Defendants are some of the largest honey importers
17   and packers in the United States. Certifier Defendant True Source holds itself out as a
18   honey industry watchdog. For years, Defendants have participated in a worldwide
19   conspiracy to defraud the United States honey market knowingly and intentionally by
20   flooding it with fake honey that is adulterated, impure, or mislabeled, which True Source
21   knowingly and intentionally falsely certifies as genuine.
22         2.      Plaintiffs are commercial beekeeping farms in the business of selling honey.
23   Defendants’ wrongful conduct has suppressed prices in the domestic honey market, making
24   it difficult—if not impossible—for domestic commercial beekeeping farms like Plaintiffs to
25   compete. As a direct consequence of Defendants’ wrongful conduct, Plaintiffs and other
26   Class members have suffered lost sales, lost profits, and have effectively been blocked from
27   selling their honey in the marketplace.
28

                                               1
                                    CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 3 of 55


 1         3.      Plaintiffs bring this action on their own behalf, and on behalf of a class of
 2   domestic commercial beekeepers to recover compensation for injuries to their businesses
 3   and property caused by Defendants’ knowing involvement and participation in the scheme
 4   in violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961,
 5   et seq. (“RICO”), the Sherman Antitrust Act, 15 U.S.C. § 1, and California’s Cartwright
 6   Act, Cal Bus. & Prof. Code § 16720, and Unfair Competition Law, id. §§ 17200, et seq. (the
 7   “UCL”), and to enjoin Defendants’ wrongful conduct.
 8                                         THE PARTIES
 9         Plaintiffs
10         4.      Plaintiff Henry’s Bullfrog Bees, a sole proprietorship, is an apiary located in
11   Winters, California engaged in the business of selling honey. Henry’s Bullfrog Bees has
12   approximately 7,600 hives.
13         5.      Plaintiff SAVE Golden Prairie Honey Farms, LLC is a not-for-profit honey
14   production and beekeeping supply business located in Manhattan, Kansas. Golden Prairie
15   Farms is part of the Servicemember Agricultural Vocation Education (SAVE) Farm
16   program, and is a 501(c)(3) non-profit, charitable and educational corporation whose
17   mission is to train veterans and transitioning service members, many of whom are having
18   psychological challenges reintegrating into civilian society after war, so that they can
19   overcome their psychological challenges through work in agriculture, and in particular,
20   through commercial beekeeping. Golden Prairie Farms has approximately 500 beehives and
21   maintains its own apiaries where it teaches hands-on beekeeping and harvesting of honey.
22   Golden Prairie Farms packs the honey it produces (along with honey it purchases from
23   other local beekeepers), for retail sale. All proceeds from the sale of Golden Prairie Farms’
24   honey goes back into its training programs. Each winter, Golden Prairie Farms sends its
25   beehives to California for the annual almond pollination season.
26         6.      Plaintiff Kelvin Adee, doing business as Adee Honey Farms, is a citizen of
27   South Dakota and owns the country’s largest domestic commercial beekeeping farm, with
28   over 80,000 hives. Adee has operations throughout the United States, including in

                                               2
                                    CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 4 of 55


 1   Woodville, Mississippi and Arvin, California. Established as a honey production farm in the
 2   early 1940’s, Adee Honey Farms began sending bees to California in 1990 for the annual
 3   almond pollination season, sending truck loads of honeybees across the nation every year.
 4   The farm still follows this migratory pattern, keeping the bees in the Midwest during the
 5   summer for honey production, and sending them to California in the fall, to winter them
 6   until the almonds bloom for pollination.
 7         The Importer Defendants
 8         7.      Defendant Sunland is a wholesale honey import company with its principal
 9   place of business in New Canaan, Connecticut.
10         8.      Defendant Lamex is a wholesale honey import company with its principal
11   place of business in Minneapolis, Minnesota.
12         The Packer Defendants
13         9.      Defendant Barkman is a honey packing company with its principal place of
14   business in either Wichita or Hillsboro, Kansas. Barkman sells its honey to retailers across
15   the United States, including California.
16         10.     Defendant Dutch Gold is a honey packing company with its principal place of
17   business in Lancaster, Pennsylvania. Dutch Gold sells its honey to retailers across the
18   United States, including California.
19         The Certifier Defendants
20         11.     Defendant True Source is a trade organization with its principal place of
21   business in Washington, D.C. True Source’s Board of Directors is comprised of the
22   following individuals:
23                 a.    Eric Wenger, Barkman Honey, LLC – Chair
24                 b.    Prakash Kejriwal, Kejriwal Group, India – Vice Chair
25                 c.    Jill Clark, Dutch Gold Honey, Inc. – Treasurer
26                 d.    Michelle Poulk, Burleson’s, Inc. – Secretary
27                 e.    Tim Hiatt, Hiatt Honey Company
28                 f.    Nicholas Sargeantson, Sunland International – Executive Member

                                              3
                                   CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 5 of 55


 1                g.     Chris Olney, HoneyTree, Inc.
 2                h.     Greg Mohr, Bee Maid Honey, Canada
 3                i.     Normand Bernier, Odem International, Canada
 4                j.     Javier Nascel, NEXCO S. A., Argentina
 5                k.     Nguyen Thi Hang, HANOIBEE JSC., Vietnam
 6                l.     Gordon Marks – Executive Director
 7         12.    Defendant Intertek is a food testing laboratory with its principal place of
 8   business in Cortland, New York.
 9         13.    Defendant NSF is an auditing organization with its principal place of business
10   in Ann Arbor, Michigan.
11                                  JURISDICTION AND VENUE
12         14.    This Court has subject matter jurisdiction over this action pursuant to 28
13   U.S.C. §§ 1331 and 1367(a), because Plaintiffs’ claims under 15 U.S.C. § 1 (the Sherman
14   Act), and 18 U.S.C. § 1964 (RICO) raise federal questions, and the Court has supplemental
15   jurisdiction over Plaintiffs’ claims under California state law.
16         15.    This Court has personal jurisdiction over Defendants because Defendants have
17   substantial contacts with this District.
18         16.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c)
19   because Defendants are subject to the Court’s personal jurisdiction herein. Furthermore, the
20   acts giving rise to Plaintiffs’ claims occurred, among other places, in this District.
21                                   FACTUAL ALLEGATIONS
22   I.    THE PRODUCTION AND STANDARD OF IDENTITY OF GENUINE
23         HONEY
24         17.    Genuine honey is the natural sweet substance produced by species within the
25   Apis genus from the nectar of plants or from secretions of living parts of plants or
26   excretions of plant-sucking insects on the living parts of plants which bees collect,
27   transform by combining with specific substances of their own, deposit, dehydrate, store, and
28   leave in the honeycomb to ripen.

                                               4
                                    CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 6 of 55


 1         18.    Genuine honey consists primarily of simple sugars, predominantly fructose and
 2   glucose, as well as other substances such as organic acids, enzymes, and solid particles
 3   derived from nectar collection by bees, including pollen. The color of genuine honey varies
 4   from nearly colorless to dark brown. The consistency can be fluid, viscous, or partially to
 5   entirely crystallized. These parameters are dependent upon the botanical origin of the
 6   honey, processing, specific composition, storage temperature, and related factors. Genuine
 7   honey eventually crystallizes naturally. The flavor and aroma of genuine honey are variable,
 8   mainly depending on its botanical origin.
 9         19.    Nectar or honeydew collected by bees must undergo a series of complicated
10   processes in order for it to be transformed into genuine honey. This transformation occurs in
11   the beehive, and results in the production of a stable food source for the bees that is suitable
12   for long-term storage in the hive. Transformation of nectar or honeydew into genuine honey
13   requires a certain amount of time, and the process is referred to as ripening.
14         20.    The maturation of genuine honey starts with the uptake of nectar or honeydew
15   in the bee honey stomach while the foraging bees collect their load of nectar in the field and
16   during their return flight. Honey maturation is inseparable from the drying process and
17   involves the addition of enzymes and other bee substances, the lowering of pH through the
18   production of acids in the bee stomach, and the transformation of nectar or honeydew
19   substances. A considerable microbial population exists at the initial stages of the maturation
20   process that can be involved in some of these transformations, such as the biosynthesis of
21   carbohydrates.
22         21.    The transformation of nectar into genuine honey is the result of thousands of
23   years of evolution by bees to achieve a long-term provision of food for their own use when
24   there is no nectar flow from the surroundings of the colony. The reduced water content,
25   elevated concentration of sugars, the low pH, and the presence of different antimicrobial
26   substances, make genuine honey a non-fermentable and long-lasting food for bees.
27         22.    During the ripening process, bees also add enzymes including invertase, which
28   helps to convert sucrose into the more stable simple sugars, glucose, and fructose; and

                                               5
                                    CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 7 of 55


 1   glucose oxidase, which is essential for the production of gluconic acid and hydrogen
 2   peroxide, and, in turn, prevents fermentation. As nectar is passed from bee to bee, more
 3   enzymes are added and more water is evaporated. The allocation and relocation of the
 4   content of many cells before final storage is an important part of the ripening process, and it
 5   needs sufficient space in the beehive for its normal occurrence.
 6         23.    During this time, there are both passive and active mechanisms through which
 7   nectar dehydrates. Active dehydration occurs during “tongue lashing” behavior, when
 8   worker bees concentrate droplets of regurgitated nectar with movements of their
 9   mouthparts. By contrast, passive concentration of nectar occurs through direct evaporation
10   of nectar stored in cells. As the nectar is dehydrated, the absolute sugar concentration rises
11   rendering the ripening honey increasingly hygroscopic.
12         24.    Bees protect the mature product by sealing off cells filled with honey with a lid
13   of wax. The ripening process concludes when capping has already started. The process of
14   drying normally continues until the honey contains less than 18% water. Drying of honey
15   requires ample space in the hive. During an abundant honey flow, the “honey hoarding”
16   instinct of the bees increases if a storage space in the hive is plentiful. The time that bees
17   need to ripen and cap honey greatly varies depending on climate conditions and the strength
18   of the honey flow. Sufficient time in the hive and multiple manipulations by bees are thus
19   considered necessary for the transformation of nectar into genuine honey. On average, a
20   hive will produce about 65 pounds of surplus honey each year.
21         25.    The Codex Alimentarius (1981) is the internationally accepted standard for
22   foods issued by the Food and Agriculture Organization of the United Nations (“FAO”).
23   Based on the process described above, the Codex defines genuine honey as “the natural
24   sweet substance produced by honey bees from the nectar of plants or from secretions of
25   living parts of plants or excretions of plant sucking insects on the living parts of plants,
26   which the bees collect, transform by combining with specific substances of their own,
27   deposit, dehydrate, store and leave in the honey comb to ripen and mature,” which “shall
28

                                              6
                                   CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 8 of 55


 1   not have added to it any food ingredient, including food additives, nor . . . any other
 2   additions . . . than honey.” 1
 3          26.    The Codex definition has been accepted by Apimondia, the International
 4   Federation of Beekeepers’ Associations founded in 1897,2 the United States Department of
 5   Agriculture (“USDA”), 3 and by the Food and Drug Administration (“FDA”).4 In 2020, the
 6   United States Pharmacopeia also proposed a new FCC Identity Standard that tracks this
 7   same definition.
 8   II.    THE      UNITED           STATES’   HONEY        MARKET         SUFFERS        FROM
 9          ECONOMICALLY-MOTIVATED ADULTERATION
10          27.    Honey is popular in the United States, with annual sales of over $8 billion, and
11   annual consumption of over 1.5 pounds per person, which has doubled since the 1990s.
12          28.    The United States honey market includes beekeepers, like Plaintiffs Bullfrog
13   Bees, Golden Prairie Honey Farms, and Adee; honey importers, like Defendants Sunland
14   and Lamex; honey packers, like Defendants Barkman and Dutch Gold; and honey certifiers,
15   like Defendants True Source, Intertek, and NSF.
16   1
       Codex Alimentarius (1981), Codex Standard                    for   Honey,    available    at
17   www.fao.org/input/download/standards/310/cxs_012e.pdf.
18   2
      Apimondia Statement on Honey Fraud (January 2020), available at
19   https://www.apimondia.com/docs/apimondia_statement_on_honey_fraud_v_2.pdf (quoting
     Codex Alimentarius (1981)).
20
21
     3
      See USDA Commercial Item Description: Honey § 6.1.1, available at
     https://www.ams.usda.gov/sites/default/files/media/AA20380_Honey.pdf (describing the
22   “salient characteristics” of honey as “a sweet, syrupy substance produced by honey bees
23   from the nectar of plants or from secretions of living parts of plants or excretions of plant-
     sucking insects on the living part of plants, which the bees collect, transform by combining
24   with specified substances of their own, deposit, dehydrate, store, and leave in the
25   honeycombs to ripen and mature.”).

26
     4
      See Guidance for Industry: Proper Labeling of Honey and Honey Products (March 2018),
     available       at       https://www.fda.gov/regulatory-information/search-fda-guidance-
27   documents/guidance-industry-proper-labeling-honey-and-honey-products (citing CODEX
28   Standard for Honey CODEX STAN 12-1981).

                                                  7
                                       CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 9 of 55


 1         29.   Packers purchase honey directly from domestic beekeepers, or purchase honey
 2   from importers who purchase it from foreign producers. Packers then package and distribute
 3   honey to retailers under various brand names.
 4         30.   Over the last several years, global production of honey has been steadily
 5   decreasing, including in the United States. While the number of hives has remained
 6   relatively stable, their yield has dropped drastically due to a variety of factors, including
 7   climate change, natural disasters, neonicotinoids, pesticides, mites, colony collapse
 8   disorder, reduction of acreage for forage, monodiets, stress, and environmental pollution.
 9   For example, while the number of beehives increased about 8%, the average honey yield
10   declined by 37% between 2007 and 2014.
11         31.   Despite significant reductions in hive yield and productivity, however, honey
12   exports, imports, and total supply have increased over the same time.
13         32.   Economically-motivated adulteration is the fraudulent, intentional substitution
14   or addition of a substance to a product for the purpose of increasing its apparent value or
15   reducing its cost of production for economic gain.
16         33.   Given the high and continually-growing consumer demand for genuine honey,
17   and simultaneous decline in supply of genuine bee-made honey, there is strong economic
18   motivation for the production of and passing-off as genuine honey non-honey syrups known
19   as “honey product.”5 Honey product is, essentially, “fake honey” and will be referred to
20   throughout this Complaint as “fake honey.”
21         34.   Despite what should be a clear seller’s market, domestic commercial
22   beekeepers that produce genuine bee-made honey, like Plaintiffs, are unable to sell their
23   genuine honey at all, or must sell it at a substantial loss, due to the increased competition
24   from cheaper, imported fake honey.
25
26
     5
      “Honey product” was defined in 1996, and again in 2003, to refer to products that “do not
     meet the compositional criteria for honey; but are products consisting in whole or in part of
27   honey.” National Honey Board, “Definition of Honey and Honey Products,” available at
28   https://www.bjcp.org/mead/honeydefs.pdf.

                                              8
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 10 of 55


 1         35.   Over the past ten years, global honey imports increased by about 34%, from
 2   about 550,000 tons in 2010, to about 730,000 tons in 2019. During this period, the 10 main
 3   honey-exporting countries in the Americas (Argentina, Brazil, Canada, Mexico, Chile,
 4   Uruguay, Cuba, El Salvador, Guatemala, and Nicaragua) increased their total honey exports
 5   by only 6.5%, while the 10 main honey-exporting countries in the Eastern Hemisphere
 6   (China, India, Ukraine, Vietnam, Thailand, Turkey, Pakistan, the Russian Federation,
 7   Taiwan, and Myanmar) have increased their total honey exports by 95.8%. 6
 8         36.   The increased production of honey abroad is not due to an increase in the
 9   number of hives. Rather, these countries have flooded the market with low-priced and low-
10   quality products exported under the name of “honey” that are not, in fact, genuine honey.
11   As a result, the global honey market, including the United States’ honey market, suffers
12   from widespread economically-motivated adulteration, with the markets now overrun with
13   fake honey being passed off as genuine, bee-made honey.
14         37.   There are several indicia of this adulteration. First, there is more honey being
15   sold each year than existing bee populations are capable of producing.
16         38.   Second, the global market is seeing increases of honey production from areas
17   in which it is not possible. For example, although India does not have the climate or the
18   floral sources to produce large volumes of white and extra light amber honey, its exports of
19   these high-demand, premium honeys have steadily increased in recent years.
20
21
22
23
24
25
26
     6
       Evaluation of the Direct Economic Impact of Decreasing Prices of Honey on the Main
27   Honey     Export    Countries   of   the    Americas.    Apimondia,    available  at
28   https://www.apimondia.com/docs/commissions/decreasing_prices_honey_americas.pdf.

                                             9
                                  CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 11 of 55


 1           39.   Third, testing by a variety of entities, including the European Commission and
 2   Canadian government, show that much of the honey on retail shelves is not genuine honey.
 3   The European Commission’s testing and analysis, for example, showed that, of 2,264
 4   honeys tested, only 39.4% were compliant with the Apimondia standard for honey.
 5           40.   Fourth, although the cost of genuine honey production has substantially
 6   increased due to the added cost of preserving bee populations and overcoming colony
 7   losses, so that economics would indicate a higher market price for sellers, honey prices have
 8   actually decreased overall.
 9
10
11
12
13
14
15
16
17
18           41.   According to the Apimondia’s January 2020 Statement on Honey Fraud, honey
19   is the third-most adulterated food in the world.7 One expert recently estimated that as much
20   as 50% of honey in the market is not genuine. 8
21           42.   Temptations for honey adulterators have increased in recent years because of
22   the higher prices of genuine honey compared to fake honey, and the obsolescence of official
23   methods to detect instances of fraud. The policing of fraud in relation to honey is
24   challenging and infrequent, making the opportunity attractive to those who wish to commit
25
26   7
        Apimondia Statement on Honey Fraud, Apimondia (January 2020), available at
27   https://www.apimondia.com/docs/apimondia_statement_on_honey_fraud_v_2.pdf.

28
     8
         Ron Phipps, International Honey Market Report, Am. Bee J. (June 2020).

                                               10
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 12 of 55


 1   fraud. Some examples of common modes of production and processing that violate the
 2   Codex and result in an adulterated, fake honey are as follows:
 3                                             Table 1.
 4                                       HOW IT COMPROMISES THE INTEGRITY OF
                PRACTICE
 5                                                 GENUINE HONEY

 6                                       Bees have insufficient time to mature honey and add
                                         specific substances of their own by multiple
 7   Harvesting of immature honey
                                         manipulations. As such, the transformation of nectar
     as a systematic and purposeful
 8                                       into genuine honey is never completed and thus, the
     mode of production.
                                         product cannot be called honey, and is, as described
 9                                       in the Complaint, “fake honey.”
10
                                         Genuine honey should only be produced by
11   Artificial feeding of bees
                                         honeybees from the nectar of plants or from
     during a nectar flow, or in
12                                       secretions of living parts of plants or excretions of
     place of nectar flow.
                                         plant-sucking insects on the living parts of plants.
13
                                         Nothing should be added to the genuine honey
14   Adulteration, with sugars,
                                         (including substances that are contained naturally in
     sweeteners, and syrups.
15                                       genuine honey).
16   Dehydration of extracted            Moisture reduction of immature honey is an
17   immature honey with technical       inseparable part of the maturation process and should
     devices.                            be done exclusively by bees.
18
     Use of Ion-Exchange Resins to
19
     remove residues, offensive          Genuine honey should not be processed to such an
20   aroma, indicators of quality such   extent that its essential composition is changed and/or
     as 5-hydroxymethylfurfural          its quality is impaired. No pollen or constituents
21
     (HMF), and lighten the color of     particular to genuine honey may be removed.
22   honey.
23                                       Any additions of pollen to genuine honey through
24                                       whatever means, which are for the purposes of
                                         concealing the origins of honey (including those
25   Pollen addition to honey.
                                         substances that are contained naturally in honey) can
26                                       be used to obfuscate the honey authenticity detection
                                         process.
27
28

                                              11
                                   CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 13 of 55


 1                                       HOW IT COMPROMISES THE INTEGRITY OF
                  PRACTICE
 2                                                 GENUINE HONEY

 3                                       Some genuine honeys are heated to high
                                         temperatures, for easier manipulation and to avoid
 4                                       crystallization, but are presented as “raw.” When
 5    Heating.                           heating honey to high temperatures, i.e., 105 degrees
                                         or more, the enzymes naturally found in honey
 6                                       decrease or vanish altogether and should not be called
 7                                       “raw honey.”
 8          43.    Honey imported from overseas is often adulterated—either by having sugars
 9   added to it or by being cleaned, heated, or filtered—and then is blended with small amounts
10   of genuine honey until the sticky, fake honey product is uniform.
11          44.    Fake honey that largely consists of cheap sugars processed to have the
12   appearance and consistency of honey has driven global honey prices into the ground,
13   leaving domestic commercial beekeepers, like Plaintiffs, who produce real bee-made honey,
14   unable or only barely able to sell genuine honey for a profit. As a result of Defendants’
15   conduct, Plaintiffs and all other similarly-situated domestic commercial beekeepers who
16   produce and sell genuine honey are on the brink of financial collapse, and the world at large
17   faces the catastrophic implications of a bee shortage that could eradicate the world’s food
18   supply.
19   III.   THE DETECTION OF ADULTERATED HONEY
20          45.    Various methods of testing have been developed to detect honey adulteration
21   (in other words, to distinguish between genuine honey and fake honey).
22          46.    Elemental Analysis Isotope Ratio Mass Spectrometry (“EA/LC-IRMS”),
23   developed over 25 years ago, has been the traditional method of honey adulteration
24   detection. EA/LC-IRMS detects C4 sugars in honey. True honey comes from flowering
25   plants which produce C3 sugars, but honey diluted with artificially manufactured syrup, like
26   corn syrup, shows traces of C4 sugars, which render it fake honey.
27          47.    While EA/LC-IRMS was the original standard for honey fraud detection, the
28   recent use of other syrups made from C3 plants to adulterate honey, mainly from rice, has

                                              12
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 14 of 55


 1   made the detection of fraud much more difficult, since these adulterants are undetectable by
 2   EA/LC-IRMS. This makes EA/LC-IRMS largely ineffective at detecting most newer
 3   methods of honey adulteration.
 4         48.    One of the more promising tools in the detection of food adulteration is nuclear
 5   magnetic resonance (“NMR”) testing. This technique can measure differing compounds and
 6   allow thorough examination of the structural information of compounds contained in a
 7   honey sample to determine if it is genuine honey or fake honey. NMR tests for the presence
 8   and absence of 36 major components within honey and has the biggest database of any
 9   scientific methodology applied to honey. NMR testing can simultaneously:
10                a.     Detect the addition of exogenous sugars (from whatever source: cane,
11         corn, beet, wheat, rice, etc.);
12                b.     Confirm the floral origin of honey declared on a product’s packaging
13         (single-flower honeys);
14                c.     Detect irregularities, such as excessive heat treatment (determination of
15         5-HMF) or fermentation; and
16                d.     Quantify the main sugars (glucose, fructose, sucrose).
17         49.    The development and application of NMR to the analysis of honey authenticity
18   is ongoing, through collaboration between private, government, and academic laboratories.
19   IV.   DEFENDANTS’ SCHEME TO DEFRAUD THE UNITED STATES’ HONEY
20         MARKET
21         A.     Industry Members Create True Source in 2010, Purportedly to Address
22                Honey Adulteration
23         50.    For some time, there has been increasing public attention on honey
24   adulteration and fraud. In 2010, four North American honey packers and importers,
25   including defendant Dutch Gold, launched the Honest Honey Initiative and “pledged to help
26
27
28

                                                13
                                     CLASS ACTION COMPLAINT
                  Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 15 of 55


 1   protect the quality and reputation of the U.S. honey supply, as well as the sustainability of
 2   U.S. beekeepers and honey businesses.”9
 3              51.   A few months later, the name was changed to True Source Honey, as explained
 4   by Jill Clark, of Dutch Gold: “Initially we launched this initiative purely as an educational
 5   effort, but due to interest by the industry we feel the need to develop a name that can be
 6   trademarked for broader use . . . . Honest honey was not available for trademark use, so
 7   we’ve moved to True Source HoneyTM, a name which works even better in calling attention
 8   to the need for true and legal sourcing of this valuable food.” 10
 9              52.   Ms. Clark also explained the goals of True Source as follows:
10              When honey is imported illegally, no-one can be confident of its true source
11              and quality. Some products are not 100% honey and have other quality
                issues[.] . . . We’re asking people who buy and love honey to find out more
12              about how the honey they enjoy is sourced. By raising awareness of unfair
13              trade practices and taking the True Source Honey pledge, we hope to protect
                consumers and manufacturers who use honey, and to preserve the fair honey
14              trade. . . . We estimate that millions of pounds of Chinese honey continue to
15              enter the U.S. from countries that do not have commercial honey
                businesses[.] . . . For example, countries such as Indonesia, Malaysia,
16              Taiwan, Thailand, the Philippines and Mongolia raise few bees and have no
17              history of producing honey in commercial quantities, yet have recently
                exported large amounts of honey to the United States. 11
18
19              53.   In November 2010, True Source announced a certification program, “True
20   Source Certified,” which it stated was “designed to certify the origin, food safety and purity
21
22
23
     9
      “‘Honest Honey’ Launched to Protect U.S. Honey Consumers and Customers” (May 6,
24   2010), available at https://truesourcehoney.com/newsroom/release_050610w.php.
25   10
        “‘Honest Honey’ Changes Name to ‘True Source HoneyTM’ To Clarify Goal of
26   Protecting U.S. Honey Consumers and Customers” (July 15, 2010) [“Honest Honey
27   Changes Name”], at https://truesourcehoney.com/newsroom/release_071510w.php.
     11
28        Id.

                                                  14
                                       CLASS ACTION COMPLAINT
                 Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 16 of 55


 1   of the honey being distributed and consumed within North America.” 12 The program
 2   provides a traceability system for participants who wish to demonstrate through an
 3   independent, third-party audit that their sourcing practices are in compliance with
 4   requirements of the True Source Certified Standard. This traceability system is designed to
 5   allow honey to be tracked from the consumer, back through the supply chain, to the country
 6   of origin and the beekeeper who harvested the honey from the beehive.
 7              54.   True Source Certified purports to ensure the traceability and authenticity of
 8   honey at each stage in the supply chain. Participants of True Source Certified are required
 9   to comply with specific standards (the “True Source Certified Standard”). 13 Generally: (1)
10   participating beekeepers are required to produce and sell authentic honey directly from their
11   own operations; (2) certified processors/exporters are required to purchase honey only from
12   participating beekeepers; (3) participating importers are required to purchase honey only
13   from certified processors/exporters; and (4) certified packers are required to purchase honey
14   only from certified processor/exporters, registered importers, and registered beekeepers.
15              55.   Participation for Beekeepers. “Beekeeper,” as defined under the True Source
16   Certified Standard, refers to the “[p]rimary producer with direct ownership or control of
17   honey production.” 14 In order to be registered with True Source as participating members,
18   beekeepers must produce and sell authentic honey directly from their own operations; must
19   follow all applicable laws pertaining to the production, sale, and/or export of honey; and
20
21
22
23
     12
       “True Source Honey Will Launch Certification Program To Help Stem the Tide of Illegal
     Honey”             (November         12,          2010),         available           at
24   https://truesourcehoney.com/newsroom/release_111210.php.
25   13
         True Course Certified® Standards V6.1 (January 1, 2021), available at
26   https://truesourcehoney.com/true-source-certified/standards-2021-01-01.pdf [“2021 True
27   Source Standards”].
     14
28        Id.

                                                 15
                                      CLASS ACTION COMPLAINT
                  Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 17 of 55


 1   must ensure that each load sold is accompanied by a bill of lading with the beekeeper and
 2   purchaser’s name and address, drum count, and weight. 15
 3              56.   Certification for Processors/Exporters. “Processor/Exporter,” as defined under
 4   the True Source Certified Standard, refers to a “company located outside the United States
 5   that operates a bulk plant/factory for purposes of preparing honey for export.”16 In order to
 6   be True Source Certified, processors/exporters are required to establish a system of
 7   traceability; clearly label all individual drums of honey with certain information (including
 8   country of origin); seal each load of honey with the True Source Certified Seal and True
 9   Source Seal Number, which is assigned by True Source to each full ocean container load or
10   full truckload of honey exported by certified processors/exporters; maintain and attach to
11   the True Source Certified Seal Database17 certain export documentation (including
12   ocean/truck bills of lading and analysis reports on the honey’s origin and authenticity); and
13   participate in a third-party certification audit and an annual recertification audit (among
14   other things).18
15              57.   The third-party certification audit for processors/exporters involves several key
16   components:
17                    a.     Evaluating the processor/exporter’s system of traceability;
18                    b.     Collecting random samples of unprocessed honey inventory to test for
19              country of origin and authenticity using pollen analysis;
20                    c.     Confirming that the processor/exporter is not using processing
21              equipment or technology that changes the fundamental composition of honey (e.g.,
22              the use of resin technology); and
23
     15
24        Id.
     16
25        Id.
26   17
       The True Source Certified Seal Database is True Source’s data entry system verifying
27   each link of the supply chain through seal reconciliation.

28
     18
          2021 True Source Standards.

                                                   16
                                        CLASS ACTION COMPLAINT
                  Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 18 of 55


 1                    d.     Confirming that the processor/exporter maintains and demonstrates a
 2              system to ensure honey authenticity. 19
 3              58.   Once a honey packer is True Source Certified, it is subject to an annual
 4   announced surveillance (recertification) audit.20
 5              59.   True Source Certified processor/exporters are required to purchase honey only
 6   from True Source participating beekeepers.
 7              60.   Participation for Importers. “Importer,” as defined under the True Source
 8   Certified Standard, refers to a “company that purchases honey from a processor/exporter
 9   and is responsible for (1) ensuring the imported goods comply with local laws and
10   regulations, (2) filing a completed duty entry and associated documents, and (3) paying the
11   assessed import duties and other taxes on those goods and then selling the honey to
12   packers.” 21 In order to be registered with True Source as participating members (and obtain
13   a “certificate of participation”), honey importers are required to:
14                    a.     Purchase honey from “Approved Countries”;
15                    b.     Maintain the True Source Certified Seal Database; and
16                    c.     Maintain and attach to the True Source Certified Seal Database certain
17              required documents, including ocean/truck bills of lading (which must contain True
18              Source seal numbers) and analysis reports on the honey’s origin and authenticity.22
19              61.   Importers that are participating members of True Source must buy only from
20   True Source Certified processor/exporters and sell only to True Source Certified packers.23
21              62.   Defendants Sunland and Lamex are participating members of True Source.
22
23   19
          Id.
24   20
          Id.
25
     21
          Id.
26
     22
27        Id.
     23
28        Id.

                                                   17
                                        CLASS ACTION COMPLAINT
                  Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 19 of 55


 1              63.   Certification for Packers. “Packer,” as defined under the True Source Certified
 2   Standard, refers to a “company in North America that is involved in purchasing, blending,
 3   processing and repackaging raw honey in preparation for the retail, wholesale or bulk
 4   ingredient market.”24 In order to be True Source Certified, packers are required to:
 5                    a.     Ensure their honey sourcing comes from True Source participants, i.e.,
 6              certified processor/exporters, registered importers, and registered beekeepers;
 7                    b.     Purchase honey from certain “Approved Countries”;
 8                    c.     Maintain a system of traceability;
 9                    d.     Maintain the True Source Certified Seal Database;
10                    e.     Maintain documentation for every purchase shipment of raw honey (e.g.,
11              ocean/truck bills of lading, which must contain the True Source Certified seal
12              number, and analysis reports on the honey’s origin and authenticity);
13                    f.     Allow entry to an audit firm for unannounced sampling; and
14                    g.     Successfully complete certification an audit by a third-party audit firm. 25
15              64.   The third-party certification audit for packers involves several key
16   components:
17                    a.     Evaluating the packers’ system of traceability;
18                    b.     Confirming that each load purchased and imported has an associated
19              True Source Certified seal number;
20                    c.     Collecting random samples of unprocessed honey inventory to test for
21              country of origin using pollen analysis;
22                    d.     Confirming that the packer is not using processing equipment or
23              technology that changes the fundamental composition of honey (e.g., the use of resin
24              technology); and
25
26
     24
27        Id.
     25
28        Id.

                                                   18
                                        CLASS ACTION COMPLAINT
                  Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 20 of 55


 1                      e.     Confirmation that the packer maintains and demonstrates a system to
 2              ensure honey authenticity. 26
 3              65.     Once a honey packer is True Source Certified, it is subject to an annual
 4   announced surveillance (recertification) audit. 27
 5              66.     True Source Certified packers are required to purchase honey only from True
 6   Source           participating   importers,   certified   domestic   beekeepers   and   certified
 7   processors/exporters.
 8              67.     Defendants Barkman and Dutch Gold are True Source Certified packers.
 9              68.     True Source Certified was launched in January 2011. 28 As an integral part of
10   the certification process, True Source engages third party testers and auditors, including
11   Intertek and NSF, directing them to conduct audits of True Source Certified honey packers
12   and their supplying beekeepers located within the state of California.29 For example, upon
13
     26
14        Id.
     27
15        Id.
16   28
       “True Source Honey Launches Certified Honey Traceability Program To Protect Honey
17   Consumers and Customers” (January 11, 2011) [“Certified Honey Traceability Program”],
     available at https://truesourcehoney.com/newsroom/release_011111.php.
18
     29
       See, e.g., https://truesourcehoney.com/made-with/made-with-true-source-honey.pdf (“The
19   True Source Certified program provides audits by NSF, an internationally recognized third
20   party audit firm that certifies the source of honey from hive to manufacturer. And, it
     requires honey packers and exporters to maintain a system to analyze honey purity.”); see
21   also 2021 True Source Standards at 7 (“An independent audit firm has been contracted by
22   True Sources Honey LLC to manage the certification and auditing of True Source
     Certified”); id. (“Packers, Co-Packers and Processor/Exporters” subject to “[a]n annual
23   scheduled Annual audit”); id. at 13-31 (“Certification for Packers” and “Certification for
24   Processor/Exporters” both include an extensive audit process, wherein auditors “visit[] [ ]
     randomly selected Beekeepers” to check compliance, and importers of honey need to
25   maintain the True Source Certified Seal Database with required documentation, including
26   relevant laboratory testing reports, country of origin certification, and sometimes local
     sampling reports issues by the audit firm); id. at 32 (“The True Source Certified® logo is
27   for use by True Source Certified® members only who have successfully completed a True
28   Source Certified® audit.”). Beekeepers selected to participate in a packer audit must allow

                                                     19
                                          CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 21 of 55


 1   launching True Source Certified, True Source announced that, “For those applying for
 2   certification, Intertek will conduct unannounced inspections, review documents and collect
 3   samples for country-of-origin verification.” 30
 4            69.   Testing and audits undertaken by Intertek and NSF are conducted in such a
 5   way as to conceal evidence of adulteration. For example, Intertek has traditionally used only
 6   the outdated and ineffective EA/LC-IRMS testing method, which is incapable of detecting
 7   all methods of honey adulteration and fraud, instead of the more sophisticated NMR testing,
 8   to test honey samples for the purpose of awarding of the True Source certification.
 9            70.   Moreover, Intertek conducted a series of inspections that revealed evidence
10   indicating that the Importer and Packer Defendants’ “honey” was fake—not genuine—but
11   allowed the True Source Certified Seal to be applied to these fake “honey” products
12   anyway, allowing the Importer and Packer Defendants to sell this fake honey as genuine.
13            71.   The True Source Certified Seal has been applied to the Importer Defendants’
14   and the Packer Defendants’ fake “honey” products, which have been distributed and sold
15   throughout the United States, including in California, which True Source knows in
16   approving such products to bear its certification seal.
17
     auditors to inspect facilities and records to verify the beekeeper has enough hives to support
18   the volume of honey sold. Id. at 27-28. Such California beekeepers include at least the
19   following: A & Bee Provisions; Arrowsmith & Sons Apiaries; Ashurst Honey Co.; Bee-
     lieve Apiary LLC; Bloom Honey, LP; Brock Ashurst Bees; BWB Honey Company; Cary’s
20   Honey Farms, Inc.; Chavinda HoneyBee Farms Inc.; Colony & Keeper; Delgado’s Bee
21   Farm; Dion Ashurst Farms; Eli Figeuroa’s Bee Service; Elsi Bees; Fairview Honey;
     Foothills Honey Company; Glory Bee Co. LLC; Godlin Bees, Inc.; Gonzalez Apiaires;
22   Inland Bees Inc.; Island District Honey Company; Jaynes Honey Co.; Jim’s Honey Farm
23   LLC; John Bradley; Lee Parrish Beekeeping; Lucian Nastase; M & M Apiary LLC;
     Marquette Bees, Inc.; Matthew T Sheilds; McWilliams Honey Company; Mickey Bee LLC;
24   Norcalbees; Olivarez Honey Bees; Palmer Honey Company; Reynaga Apiaries; Royal
25   Honey; Russell Allen; Sage Mountain Apiaries; Sample Family Apiaries; Soffel Farms Inc.;
     Steve Blair; Steve E Park Apiaries; Strachan Apiaries, Inc.; T & B Apiaries; Tim Fenston;
26   Traveling Honey Bee’s Inc.; Travis Soffel; Ubees California LLC; UHB, LLC; West
27   Apiaries; and Wonderful Bees. See http://www.tshmember.com/beekeepers.php.

28
     30
          Certified Honey Traceability Program, supra n.28.

                                               20
                                    CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 22 of 55


 1           72.    True Source certifies honey packers in California31 and issues certificates of
 2   participation to participating honey importers in California, 32 knowing those companies’
 3   products will be and are directed at California consumers while bearing the True Source
 4   Certified Seal.
 5           73.    True Source encourages, intends for, and knows that the True Source Certified
 6   honey packers (including the Packer Defendants) use their certification seals to engage in
 7   marketing efforts within the State of California. Indeed, True Source Honey chose its name
 8   expressly because its original choice was unavailable for Trademark registration and it
 9   wanted to “develop a name that can be trademarked for broader use . . . .” 33
10           74.    True Source strictly controls the use of its True Source Certified Seal,
11   including in “Retail markets,” providing detailed “guidelines [that] must be strictly
12   observed when using the True Source Certified® logo.”34 True Source claims that the True
13   Source Certified Seal may only be applied to products which are 100% pure, genuine
14   honey.
15           75.    True Source also promotes itself to major retailers throughout the country and
16   California, touting its certification program and encouraging retailers to purchase only
17   honey that has been True Source Certified. As a result of its efforts, many retailers,
18   including Costco, have adopted a policy of buying only True Source Certified honey.
19           B.     True Source’s Scheme to Defraud
20           76.    Although it purports to be a watchdog of the honey industry, True Source in
21   fact regularly and intentionally fails to monitor its members for actual compliance with the
22   31
        California True Source certified packers include at least True Gold Honey, Inc. See
23   http://www.tshmember.com/packers.php.
24   32
        California True Source certified importers include at least BCD Foods, Impex Group,
25   Ortega’s Ultimate Trading, Toshuku America, Inc., and True Minh Inc. See
     http://www.tshmember.com/importers.php.
26
27
     33
          Honest Honey Changes Name, supra n.10.

28
     34
          See 2021 True Source Standards at 31-37.

                                               21
                                    CLASS ACTION COMPLAINT
                 Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 23 of 55


 1   True Source Certification Program requirements, and has regularly and intentionally failed
 2   to implement its testing protocol as described above, in an effort to increase its profits and
 3   those of its honey packer and importer members, including Defendants.
 4              77.   Faced with increasing press coverage of honey fraud and mounting industry
 5   pressure about proper testing of honey imports, on December 14, 2020, True Source issued
 6   a self-serving press-release-style advertisement in the American Bee Journal stating it was
 7   “updating its certification standards in 2021” to test authenticity of imported honey “by an
 8   accredited laboratory at some point in the supply chain using either EA/LC-IRMS and
 9   Nuclear Magnetic Resonance (NMR) profiling or EA/LC-IRMS and High Resolution Mass
10   Spectrometry (HRMS) analysis.”35 The ad goes on to quote Gordon Marks, the executive
11   director of True Source, as saying that “The new standards specify authenticity testing
12   which utilizes longstanding approved methods along with cutting-edge technologies to
13   detect sugars/syrups.” 36
14              78.   Contrary to the advertisement, however, for over a decade, True Source has
15   downplayed the importance of the “cutting edge” NMR testing, and its members, including
16   Gordon Marks, have publicly stated that NMR testing is not necessary or superior to other
17   forms of testing known to be inaccurate, like EA/LC-IRMS. While NMR is effective at
18   detecting adulteration and fraud, EA/LC-IRMS is easy to circumvent.
19              79.   True Source has long discounted more effective testing methods like NMR
20   because True Source does not want its fraud revealed, since more accurate methods are able
21   to show that the honey it is certifying is fake honey. Moreover, True Source is aware that its
22   certified members can manipulate, and in many instances have manipulated, the findings of
23   an NMR test by requesting that the testing/auditing companies (i.e., Intertek and NSF) test
24   only certain components that would allow their honey to pass muster, while foregoing a
25   35
        “True Source Honey to Update Certification Standards in 2021” (Dec. 14, 2020)
26   [“Update to Certification Standards”], available at https://americanbeejournal.com/true-
27   source-honey-to-update-certification-standards-in-2021.
     36
28        Id.

                                                 22
                                      CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 24 of 55


 1   comprehensive analysis that would produce a full NMR profile and conclusively detect
 2   fraud. 37 Intertek and NSF are fully aware this kind of partial NMR testing allows honey
 3   fraud to go undetected.
 4            80.   True Source’s knowledge of the ongoing fraud in the honey industry is
 5   summed up by Gordon Marks himself: “While most honey comes from high-quality, legal
 6   sources, adulterated honey and illegally sourced honey remains a global issue that undercuts
 7   fair market prices and damages honey’s reputation for quality and safety.”38
 8            81.   True Source, in conjunction with Intertek and NSF, has certified and continues
 9   to certify certain honey packers, including the Packer Defendants, as well as exporters of
10   adulterated honey, as True Source Certified, and has issued and continues to issue
11   certificates of participation to participating importers, including the Importer Defendants,
12   even though True Source is aware they do not meet the articulated standards for True
13   Source Certification and Participation.
14            82.   True Source is fully aware its Certification and Participation program is being
15   used by honey packers and importers (including the Importer Defendants and Packer
16   Defendants) to misrepresent the authenticity of their honey products, and has allowed them
17   to use the True Source Certified Seal to mislead businesses and consumers into believing
18   their honey is genuine, when it is not.
19            83.   Intertek and NSF are fully aware that their testing and audits are woefully
20   inadequate to detect all methods of honey adulteration and fraud and are being used to
21   fabricate the authenticity of the Importer and Packer Defendants’ “honey” products.
22            84.   In furtherance of Defendants’ conspiracies and schemes, True Source, in
23   conjunction with Intertek and NSF, engaged in repetitious and systematic mail fraud and
24   interstate and foreign wire fraud in violation of 18 U.S.C. §§ 1341 and 1343, by using or
25
26   37
       As noted in paragraph 48 above, NMR tests for the presence and absence of 36
27   components within honey to determine its authenticity.

28
     38
          Update to Certification Standards, supra n.35.

                                                23
                                     CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 25 of 55


 1   causing the use of private or commercial interstate carriers and wires in interstate and
 2   foreign commerce to assist in the repeated, systematic, and fraudulent distribution and sale
 3   of fake honey to businesses and persons throughout the United States.
 4            85.   Specifically, in furtherance of the scheme, True Source, Intertek, and NSF
 5   created, maintained, and transmitted through the mail and wires fake and fraudulent papers
 6   to misrepresent fake honey as genuine.
 7            C.    The Importer Defendants’ Scheme to Defraud
 8            86.   The Importer Defendants are some of the largest honey importers in North
 9   America. Each of the Importer Defendants is a participating member of True Source.39
10            87.   The Importer Defendants hold themselves out as honest dealers in the honey
11   industry, committed to ensuring the authenticity of their honeys.
12            88.   Sunland represents that its “imports are meticulously controlled for quality and
13   traceability, with suppliers vetted in accordance with FDA guidelines and our own exacting
14   standards,” and that, “As a member of True Source Honey, Sunland is involved in leading
15   the honey industry’s efforts to protect the reputation of legitimately imported honey.” 40
16            89.   Lamex claims its “sources are up to welfare, traceability, quality, and nutrition
17   standards demanded by consumers.” 41
18            90.   Despite these claims, the Importer Defendants have engaged in a fraudulent
19   scheme to import fake honey into the United States, knowingly importing honey
20   manufactured using one or more of the processes described above in Table 1, thereby
21   rendering the finished product a fake honey product.
22
23
     39
        See Rising Tide of Honey Laundering, Descartes Datamyne (November 18, 2011),
24   available    at   https://www.datamyne.com/blog/data-applications/rising-tide-of-honey-
25   laundering; see also Participating Importers, True Source, available at
     http://www.tshmember.com/importers.php.
26
27
     40
          http://www.sunlandhoney.com.

28
     41
          https://tinyurl.com/y5ebdn95.

                                                24
                                     CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 26 of 55


 1           91.   The Importer Defendants have used and continue to use the True Source
 2   Certified Seal to falsely convey the authenticity of their fake honey products as genuine
 3   honey.
 4           92.   The Importer Defendants knowingly, intentionally, and repeatedly conspired
 5   with True Source and the Packer Defendants to introduce fake honey into the United States’
 6   honey market.
 7           93.   The Importer Defendants know their honey products are fake, based in part on
 8   the artificially lower price of exported honey they purchase in comparison with the fair
 9   price of genuine honey that domestic beekeepers have attempted, without success, to
10   charge.
11           94.   In furtherance of Defendants’ conspiracies and schemes, the Importer
12   Defendants engaged in repetitious and systematic mail fraud and interstate and foreign wire
13   fraud in violation of 18 U.S.C. §§ 1341 and 1343, by using or causing the use of private or
14   commercial interstate carriers and wires in interstate and foreign commerce to repeatedly,
15   systematically, and fraudulently distribute and sell fake honey to packers and other
16   businesses throughout the United States.
17           95.   The Importer Defendants have actively concealed their repeated, systematic,
18   and fraudulent distribution and sale of fake honey by creating, maintaining, and transmitting
19   through the mail and wires fake and fraudulent bills of lading, invoices, packing lists, and
20   other papers to falsely and fraudulently represent fake honey products as genuine.
21           D.    The Packer Defendants’ Scheme to Defraud
22           96.   The Packer Defendants are some of the largest honey packers in North
23   America and sell honey directly to retailers, in direct competition with Plaintiffs. Each of
24   the Packer Defendants is True Source Certified. 42
25           97.   The Packer Defendants hold themselves out as honest dealers in the honey
26   industry, committed to ensuring the authenticity of their “honey.”
27
28
     42
          http://www.tshmember.com/packers.php.

                                              25
                                   CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 27 of 55


 1            98.   Barkman states that all of its “honey” “is True Source Certified and fully
 2   traceable back to its origin. For us, it’s a badge of honor. For you, it’s peace of mind.” 43
 3            99.   Dutch Gold states that it “is True Source Certified to protect our customers and
 4   consumers by ensuring to our utmost ability that honey is ethically sourced in a transparent
 5   and traceable manner from known beekeepers and brokers; that honey moves through the
 6   supply chain in full accordance with U.S. law and without circumvention of trade duties;
 7   that it carries truthful labeling as to its source, has been tested to ensure quality, and has
 8   been handled in a safe and secure manner from hive to table.”44
 9            100. Despite these claims, the Packer Defendants have engaged in a fraudulent
10   scheme of knowingly and intentionally purchasing fake honey from unscrupulous
11   importers, and blending, processing, and repackaging such fake honey with honey produced
12   by Plaintiffs and other domestic commercial beekeepers, for sale in the retail market.
13            101. The Packer Defendants have used and continue to use the True Source
14   Certified Seal to falsify the authenticity of their supposed “honey.”
15            102. The Packer Defendants knowingly, intentionally, and repeatedly conspired
16   with the Certifier Defendants and the Importer Defendants to introduce fake honey into the
17   United States’ honey market.
18            103. In furtherance of Defendants’ conspiracies and schemes, the Packer
19   Defendants engaged in repetitious and systematic mail fraud and interstate and foreign wire
20   fraud in violation of 18 U.S.C. §§ 1341 and 1343 by using or causing the use of private or
21   commercial interstate carriers and wires in interstate and foreign commerce to repeatedly,
22   systematically, and distribute fake honey to retailers and other businesses throughout the
23   United States.
24            104. Specifically, to hide their malfeasance and further the scheme, the Packer
25   Defendants created, maintained, and transmitted through the mail and wires fake and
26
27
     43
          http://www.barkmanhoney.com/about/our-promise.

28
     44
          https://dutchgoldhoney.com/about-us/#certifications.

                                                26
                                     CLASS ACTION COMPLAINT
                Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 28 of 55


 1   fraudulent bills of lading, invoices, packing lists, and other papers to falsely and
 2   fraudulently represent fake honey at genuine.
 3   V.    DEFENDANTS’ SCHEME HARMED THE MARKET AND INJURED
 4         PLAINTIFFS AND OTHER DOMESTIC COMMERCIAL BEEKEPERS
 5         105. By conspiring to import and sell fake honey as genuine honey, Defendants
 6   have caused great harm to the market for honey, and to Plaintiffs and other domestic
 7   commercial beekeepers (“Class Members”).
 8         106. Defendants caused fake honey to enter the United States’ honey market at
 9   substantially lower market prices than the genuine honey produced and sold by Plaintiffs
10   and other Class Members, putting them in a position where they could not compete with
11   Defendants. Because the demand for genuine honey is higher than the available supply, had
12   Defendants not engaged in the acts of fraud alleged herein, packers and retailers would have
13   had to purchase genuine honey from honest beekeepers, including Plaintiffs and other Class
14   Members, in order to meet consumer demand without resorting to buying fake honey.
15         107. It was a foreseeable and natural consequence of Defendants’ fraudulent
16   conduct and scheme to obtain greater sales for themselves, that Plaintiffs and other Class
17   Members would sell less genuine honey and/or be forced to sell their genuine honey at
18   prices significantly below what a fair market price would be absent Defendants’ wrongful
19   and unlawful conduct.
20         108. As a direct and proximate result of Defendants’ wrongful and unlawful
21   conduct, Plaintiffs and other Class Members lost genuine honey sales to Defendants, or had
22   to sell their genuine honey at deeply-discounted prices, eliminating or severely impeding
23   their ability to make a profit, in order to compete with Defendants. Additionally, Golden
24   Prairie Farms has been unable to adequately sustain its benevolent and therapeutic training
25   mission.
26         109. Plaintiffs and other Class Members thus suffered immediate injury to their
27   businesses and property in the form of, inter alia, lost sales and profits.
28

                                               27
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 29 of 55


 1         110. For example, Plaintiff Bullfrog Bees is unable to get a fair price for the
 2   genuine honey it produces and cannot even break even, i.e., sell its honey for its cost of
 3   production. As a result, Bullfrog Bees has been forced sell its genuine honey only to local
 4   retailers, leaving it without the ability to grown the number of hives it maintains, increase
 5   the amount of honey it produces, or otherwise grow its business.
 6         111. Similarly, despite its long-term budget and business planning being based on
 7   its expectation of obtaining a fair market rate for its genuine honey, Golden Prairie Farms is
 8   unable to compete with the low price at which Defendants are able to sell their fake honey,
 9   and, as a result of Defendants’ wrongful and unlawful conduct, cannot even break even
10   when selling its honey. This is because nearly every mass retailer in the United States,
11   including Kroger, Walmart, Trader Joes, and Ralphs, is unwilling to pay a fair price for
12   Golden Prairie Farms’ honey and has refused to do business with Golden Prairie Farms
13   because the price of its genuine honey is too high compared to Defendants’ fake honey.
14         112. Moreover, Adee—the largest honey production farm in the country—has been
15   forced to sell its genuine honey at a substantially lower price than break even, and often
16   cannot sell its honey at all. Given that genuine honey production is down and consumer
17   demand and consumption is up, Adee should have no problem selling its honey, and for a
18   fair price. Yet Adee is storing over 6 million pounds of honey it has been unable to sell
19   because Defendants simply will not buy it. Nor are Defendants forced to buy Adee’s
20   genuine honey when they can instead purchase fake honey that is True Source Certified.
21         113. There is a direct causal relationship between Defendants’ fraudulent importing,
22   false certification as genuine, and selling of fake honey, and their attaining a superior
23   competitive position in the market vis-à-vis Plaintiffs and other Class Members, with the
24   latter suffering the above-described economic damages.
25                                    CLASS ALLEGATIONS
26         114. Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23, on
27   behalf of a Class of all domestic commercial beekeepers that have produced and/or sold
28   honey in the United States within the four years preceding the filing of this Complaint (the

                                              28
                                   CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 30 of 55


 1   “Class”). Subject to additional information obtained through further investigation and
 2   discovery, the foregoing definition of the Class may be expanded or narrowed by
 3   amendment to the Complaint or in a motion for class certification.
 4         115. Class Members were uniformly impacted by Defendants’ misconduct.
 5   Accordingly, this Complaint is suitable for class-wide resolution.
 6         116. This action is brought and properly may be maintained as a class action under
 7   the provisions of Federal Rules of Civil Procedure 23(a)(l)-(4) and 23(b)(l), (b)(2) or (b)(3),
 8   and satisfies the requirements thereof. If appropriate, Plaintiffs may also seek certification
 9   of specific issues pursuant to Fed. R. Civ. P. 23(b)(4).
10   I.    RULE 23(A) REQUIREMENTS
11         117. The Class satisfies the numerosity, commonality, typicality, adequacy,
12   predominance, and superiority requirements of Federal Rule of Civil Procedure 23(a) and
13   (b)(3).
14         118. Numerosity: The proposed Class is so numerous that joinder of all members
15   would be impracticable. While the exact number of Class Members is unknown at this
16   time, Plaintiff believes the Class is comprised of at least several thousand domestic
17   commercial beekeepers.
18         119. Typicality: Plaintiffs’ claims are typical of the claims of other Class Members’
19   claims. Plaintiffs and other Class Members sustained and continue to sustain damages
20   arising out of Defendants’ conduct in violation of the laws alleged herein.
21         120. Adequacy of Representation: Plaintiffs are adequate representatives of the
22   Class and will fairly and adequately protect the interests of the Class. Plaintiffs are
23   committed to the vigorous prosecution of this action and have retained competent counsel,
24   experienced in litigation of this nature, to represent them and the Class. There are no
25   conflicts between Plaintiffs and the unnamed Class Members. Plaintiffs anticipate no
26   difficulty in the management of this litigation as a class action.
27         121. Commonality: There are numerous and substantial questions of law and fact
28   common to all Class Members sufficient to satisfy Rule 23(a), which control this litigation

                                               29
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 31 of 55


 1   and predominate over any individual issues for purposes of Rule 23(b)(3). Included within
 2   these common questions are the following:
 3                 a.   Whether the Importer Defendants imported fake honey into the United
 4         States for purchase by businesses and other persons in the United States;
 5                 b.   Whether the Packer Defendants engaged in the repackaging and
 6         distribution of fake honey for sale in the retail market;
 7                 c.   Whether the Certifier Defendants falsely certified the fake honey sold by
 8         the Importer Defendants and Packer Defendants as genuine honey;
 9                 d.   Whether Defendants, by their conduct, conspired to violate or actually
10         violated RICO;
11                 e.   Whether Defendants, by their conduct, violated the Sherman Act;
12                 f.   Whether Defendants, by their conduct, violated the Cartwright Act;
13                 g.   Whether Defendants, by their conduct, violated the UCL;
14                 h.   Whether Defendants’ conduct caused injury to the business or property
15         of Plaintiff sand other Class Members;
16                 i.   The appropriate measure of damages sustained by Plaintiffs and other
17         Class Members, or the amount of restitution due to them; and
18                 j.   The appropriate injunctive relief.
19   II.   RULE 23(B)(2) REQUIREMENTS
20         122. Defendants have acted on grounds generally applicable to the entire Class,
21   thereby making final injunctive relief and/or corresponding declaratory relief appropriate
22   with respect to the Class as a whole. The prosecution of separate actions by individual Class
23   Members would create the risk of inconsistent or varying adjudications with respect to
24   individual members of the Class that would establish incompatible standards of conduct for
25   Defendants.
26         123. Injunctive relief is necessary to prevent further fraudulent and unfair business
27   practices by Defendants. Money alone will not afford adequate and complete relief, and
28

                                              30
                                   CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 32 of 55


 1   injunctive relief is necessary to restrain Defendants from continuing to import, certify as
 2   genuine, and sell fake honey in the United States’ honey market.
 3   III.   RULE 23(B)(3) REQUIREMENTS
 4          124. Predominance: As set forth herein, common issues of fact and law
 5   predominate because Plaintiffs’ claims are based on a common course of conduct by
 6   Defendants. Whether Defendants’ conduct violates RICO, the Sherman Act, the Cartwright
 7   Act, and the UCL are questions common to all Class Members and the predominating
 8   issues in this litigation, and Plaintiffs can prove the elements of their claims on a class-wide
 9   basis using the same evidence as would be used to prove those elements in individual
10   actions alleging the same claims.
11          125. Superiority: A class action is superior to other available methods for the fair
12   and efficient adjudication of this controversy for at least the following reasons:
13                a.     Given the size of the claims of individual Class Members, as well as the
14          resources of Defendants, few Class Members, if any, could afford to seek legal
15          redress individually for the wrongs alleged herein;
16                b.     This action will permit an orderly and expeditious administration of the
17          Class Members’ claims, will foster economies of time, effort, and expense, and will
18          ensure uniformity of decisions;
19                c.     Any interest of Class Members in individually controlling the
20          prosecution of separate actions is not practical, creates the potential for inconsistent
21          or contradictory judgments and would create a burden on the court system;
22                d.     Without a class action, Class Members will continue to suffer damages,
23          Defendants’ violations of law will proceed without remedy, and Defendants will
24          continue to reap and retain the substantial proceeds derived from their wrongful and
25          unlawful conduct;
26                e.     This action presents no difficulties that will impede its management by
27          the Court as a class action; and
28

                                               31
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 33 of 55


 1                f.     Defendants have acted or refused to act on grounds generally applicable
 2         to the Class, thereby making appropriate final injunctive relief or corresponding
 3         declaratory relief with respect to the Class as a whole.
 4                                      CAUSES OF ACTION
 5                                       First Cause of Action
 6           Violations of the Racketeer Influenced and Corrupt Organizations Act,
 7                                        18 U.S.C. §§ 1962(c)
 8         126. Plaintiffs incorporate by reference each and every allegation of the preceding
 9   paragraphs, as though fully set forth herein.
10         127. Plaintiffs and the Class bring this claim against Defendants for relief pursuant
11   to 18 U.S.C. §§ 1962(c) & 1964(c) of RICO.
12         128. Plaintiffs and other Class Members are “persons” as that term is defined in 18
13   U.S.C. § 1961(3), who were injured in their business or property as a result of Defendants’
14   wrongful conduct.
15         129. Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3), because
16   they are entities capable of holding legal or beneficial interest in property.
17         130. Section 1964(c) provides that “[a]ny person injured in his business or property
18   by reason of a violation of section 1962 of this chapter may sue therefore . . . and shall
19   recover threefold the damages he sustains and the cost of the suit, including a reasonable
20   attorney’s fee.” 18 U.S.C. § 1964(c).
21         131. Section 1962(c) makes it unlawful “for any person employed by or associated
22   with any enterprise engaged in, or the activities of which affect, interstate or foreign
23   commerce, to conduct or participate, directly or indirectly, in the conduct of such
24   enterprise’s affairs through a pattern of racketeering activity or collection of unlawful debt.”
25   18 U.S.C. §1962(c).
26         132. RICO defines an enterprise as “any individual, partnership, corporation,
27   association, or other legal entity, and any union or group of individuals associated in fact
28   although not a legal entity.” 18 U.S.C. § 1961(4). An association-in-fact enterprise

                                               32
                                    CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 34 of 55


 1   generally has three structural features, including: (a) a purpose; (b) relationships among
 2   those associated with the enterprise; and (c) longevity sufficient to permit those associates
 3   to pursue the enterprise’s purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).
 4         133. As alleged below and throughout this Complaint, Defendants orchestrated a
 5   scheme to deprive Plaintiffs and the Class of money or property by flooding the United
 6   States’ honey market with fake honey, which they pass off as genuine. Defendants
 7   conducted their business through an association-in-fact enterprise in violation of section
 8   1962(c) by a pattern of racketeering activity, including mail and wire fraud, for the purpose
 9   of enabling Defendants to enjoy massive profits and prevent domestic commercial
10   beekeepers, like Plaintiffs and other Class Members, from being able to survive, let alone
11   compete.
12         134. Defendants’ endeavor had the desired effect. Defendants secured unlawful
13   profits during the pendency of the enterprise. And, as collateral damage, Plaintiffs and other
14   Class Members suffered injury to their business and property in the form of, inter alia, lost
15   sales and lost profits.
16         A.      The True Source-Importer Enterprise
17         135. The Importer Defendants and True Source formed an association-in-fact
18   enterprise, referred to as the “True Source-Importer Enterprise.”
19         136. The True Source-Importer Enterprise included: (a) the Importer Defendants,
20   their subsidiaries, employees, and agents; and (b) True Source, its subsidiaries, employees,
21   and agents.
22         137. The True Source-Importer Enterprise was formed for the purpose of: (a)
23   suppressing the price of genuine honey in the domestic honey market; (b) diverting sales,
24   revenue, and profits to themselves that otherwise would have been made by Plaintiffs and
25   other Class Member; (c) eliminating Plaintiffs and other Class Members as competitors by
26   selling fake honey at substantially lower prices than the prices at which Plaintiffs and other
27   Class Members could sell genuine honey profitably; and (d) generally undermining the
28

                                              33
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 35 of 55


 1   credibility and economics of the domestic honey market to their financial benefit and to the
 2   financial detriment of Plaintiffs and other Class Members.
 3         138. Each member of the True Source-Importer Enterprise was aware of the
 4   enterprise’s purpose and conduct, and was a knowing, willing, and active participant in that
 5   conduct. Each member of the enterprise reaped substantial profits from the conduct of the
 6   enterprise.
 7         139. Each member of the True Source-Importer Enterprise acquired, maintained
 8   control of, was associated with, and conducted or participated in the conduct of the
 9   enterprise’s affairs. But the enterprise and each member thereof (a) had an existence
10   separate and distinct from each of its members; (b) was separate and distinct from the
11   pattern of racketeering in which the Defendants engaged; and (c) was an ongoing and
12   continuing organization consisting of legal entities, including the Defendants, along with
13   other individuals and entities, including unknown third parties.
14         140. The patterns of racketeering activity alleged herein are separate and distinct
15   from each other. Likewise, the Importer Defendants and True Source are distinct from the
16   True Source-Importer Enterprise, and they have a separate existence from the enterprise,
17   including distinct legal statuses, different offices and roles, individual personhood, reporting
18   requirements, and financial statements.
19         141. The members of the True Source-Importer Enterprise are systematically linked
20   through continually-coordinated activities, financial ties, and contractual business
21   arrangements, and the True Source-Importer Enterprise is ongoing and continuing.
22         142. Neither the Importer Defendants nor True Source could have accomplished the
23   purpose of the True Source-Importer Enterprise without the assistance of the other and
24   profited financially from the scheme.
25         143. The members of the True Source-Importer Enterprise functioned as a
26   continuing unit for the purposes of implementing the scheme, and each agreed to take
27   actions to hide the existence of the scheme, as well as the controlling association-in-fact
28   enterprise from others.

                                               34
                                    CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 36 of 55


 1         144. The True Source-Importer Enterprise engaged in and affected interstate
 2   commerce by, inter alia, distributing and selling fake honey for purchase by businesses and
 3   consumers in the United States.
 4         145. As a result of the True Source-Importer Enterprise, Plaintiffs and other Class
 5   Members have been forced to sell their genuine honey at a loss, to the extent they can even
 6   sell it all, and in some instances have been unable to sell their honey to large retailers, who
 7   are unwilling to pay a fair price for their honey because they can get True Source Certified
 8   fake honey for far less.
 9                1.     Conduct of the Enterprise
10         146. The Importer Defendants and True Source exerted control over the True
11   Source-Importer Enterprise and participated in the operation and management of its affairs,
12   directly and indirectly.
13         147. The Importer Defendants participated in the operation and management of the
14   enterprise by distributing and selling fake honey for purchase by businesses and consumers
15   in the United States.
16         148. True Source participated in the operation and management of the enterprise by
17   allowing the Importer Defendants to use the True Source Certified Seal to falsely represent
18   their fake honey as genuine honey.
19                2.     Pattern of Racketeering Activity of the Enterprise
20         149. The Importer Defendants and True Source carried out their scheme through a
21   pattern of racketeering activity that caused the use of private or commercial interstate
22   carriers and/or the wires in interstate and foreign commerce to repeatedly, systematically,
23   and fraudulently distribute fake honey to businesses and persons throughout the United
24   States.
25         150. Defendants’ predicate acts of racketeering activity, see 18 U.S.C. §
26   1961(1)(B), include, but are not limited to:
27                a.     Mail Fraud: The Importer Defendants and True Source violated 18
28         U.S.C. § 1341 by sending/or receiving, or causing to be sent and/or received

                                              35
                                   CLASS ACTION COMPLAINT
              Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 37 of 55


 1         materials via commercial interstate carriers, for the purpose of executing their
 2         unlawful and fraudulent scheme to profit from the sale of fake honey.
 3                b.    Wire Fraud: The Importer Defendants and True Source violated 18
 4         U.S.C. § 1343 by transmitting and/or receiving, or by causing to be transmitted
 5         and/or received materials by wire for the purpose of executing their unlawful and
 6         fraudulent scheme to profit from the sale of fake honey.
 7         151. The True Source-Importer Enterprise’s pattern of racketeering likely involved
 8   thousands of separate instances in which commercial interstate carriers or interstate wire
 9   facilities were knowingly and intentionally used to further the enterprise’s pattern of
10   racketeering, including mail and wire fraud, as Defendants’ business is conducted through
11   the creation of numerous records that are necessary to perpetrate the fraud.
12         152. Many of the precise dates of Defendants’ fraudulent use of interstate carriers or
13   interstate wire facilities have been deliberately hidden and cannot be alleged without access
14   to Defendants’ books and records.
15         153. Plaintiffs have, however, described the types of predicate acts of mail and/or
16   wire fraud that occurred. They include the Importer Defendants’ fraudulent purchase orders,
17   bills of lading, invoices, packing lists, certificates of analysis, and other papers that have
18   been used to falsely and fraudulently declare their fake honey products to be genuine honey,
19   and use of the True Source Certified Seal to falsely represent the Importer Defendants’ fake
20   honey to be genuine honey.
21         154. The Importer Defendants and True Source knew and intended that businesses
22   and other persons would rely on the material misrepresentations made by them, and would
23   be misled into purchasing the Importer Defendants’ fake honey believing it to be genuine
24   honey.
25         155. The Importer Defendants and True Source knew, and intended that, their
26   introduction of fake honey into the United States’ honey market would: (a) suppress the
27   price of genuine honey in the domestic honey market; (b) divert sales, revenue, and profits
28   to themselves that otherwise would have been made by Plaintiffs and other Class Members;

                                              36
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 38 of 55


 1   (c) eliminate Plaintiffs and other Class Members as competitors by selling the fake honey at
 2   substantially lower prices than the prices at which Plaintiffs and other Class Members could
 3   sell genuine honey profitably; (d) undermine the credibility and economics of the domestic
 4   honey market to their financial benefit and to the financial detriment of Plaintiffs and other
 5   Class Members.
 6         156. Each of these fraudulent mailings and interstate wire transmissions constitutes
 7   “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these
 8   violations constitute a “pattern of racketeering activity,” within the meaning of 18 U.S.C. §
 9   1961(5), through which the Importer Defendants and True Source intended to and did
10   defraud purchasers of the Importer Defendants’ fake honey, to the financial detriment of
11   Plaintiffs and other Class Members.
12                  3.   Damages
13         157. Defendants’ pattern of racketeering activity directly and proximately caused
14   Plaintiffs and other Class Members injury in their business and property because Plaintiffs
15   and other Class Members lost honey sales and profits they would have otherwise made
16   absent Defendants’ conduct.
17         158. Defendants continue to harm domestic commercial beekeepers such as
18   Plaintiffs and other Class Members by continuing their international scheme of distributing
19   and selling fake honey, misrepresented as genuine, to businesses and other persons
20   throughout the United States.
21         159. Plaintiffs seek all legal relief as allowed by law, including inter alia, actual
22   damages and treble damages. Plaintiffs also seeks attorney’s fees, all costs and expenses of
23   suit, and pre- and post-judgment interest pursuant to 18 U.S.C. § 1964(c).
24         B.       The Certifier-Packer Enterprise
25         160. The Packer Defendants and the Certifier Defendants (True Source, Intertek,
26   and NSF) formed an association-in-fact enterprise, referred to as the “Certifier-Packer
27   Enterprise.”
28

                                                37
                                     CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 39 of 55


 1         161. The Certifier-Packer Enterprise included: (a) the Packer Defendants, their
 2   subsidiaries, employees, and agents; and (b) the Certifier Defendants, their subsidiaries,
 3   employees, and agents.
 4         162. The Certifier-Packer Enterprise was formed for the purpose of: (a) suppressing
 5   the price of genuine honey in the domestic honey market; (b) diverting sales, revenue, and
 6   profits to themselves that otherwise would have been made by Plaintiffs and other Class
 7   Members; (c) eliminating Plaintiffs and other Class Members as competitors by selling the
 8   fake honey at substantially lower prices than the prices at which Plaintiffs and other Class
 9   Members could sell genuine honey profitably; and (d) generally undermining the credibility
10   and economics of the domestic genuine honey market to their financial benefit and the
11   financial detriment of Plaintiffs and other Class Members.
12         163. Each member of the Certifier-Packer Enterprise was aware of the enterprise’s
13   purpose and conduct, and was a knowing, willing, and active participant in that conduct.
14   Each member of the enterprise reaped substantial profits from the conduct of the enterprise.
15         164. Each member of the Certifier-Packer Enterprise acquired, maintained control
16   of, was associated with, and conducted or participated in the conduct of the enterprise’s
17   affairs. But the enterprise, and each member thereof: (a) had an existence separate and
18   distinct from each of its members; (b) was separate and distinct from the pattern of
19   racketeering in which the Defendants engaged; and (c) was an ongoing and continuing
20   organization consisting of legal entities, including the Defendants, along with other
21   individuals and entities, including unknown third parties.
22         165. The patterns of racketeering activity alleged herein are separate and distinct
23   from each other. Likewise, the Packer Defendants and the Certifier Defendants are distinct
24   from the Certifier-Packer Enterprise, and they have a separate existence from the enterprise,
25   including distinct legal statuses, different offices and roles, individual personhood, reporting
26   requirements, and financial statements.
27
28

                                               38
                                    CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 40 of 55


 1         166. The members of the Certifier-Packer Enterprise are systematically linked
 2   through continually-coordinated activities, financial ties, and contractual business
 3   arrangements, and the Certifier-Packer Enterprise is ongoing and continuing.
 4         167. Neither the Packer Defendants nor the Certifier Defendants could have
 5   accomplished the purpose of the Certifier-Packer Enterprise without the assistance of the
 6   other and profited financially from the scheme.
 7         168. The members of the Certifier-Packer Enterprise functioned as a continuing unit
 8   for the purposes of implementing the scheme, and each agreed to take actions to hide the
 9   existence of the scheme, as well as the controlling association-in-fact enterprise from
10   others.
11         169. The Certifier-Packer Enterprise engaged in and affected interstate commerce
12   by, inter alia, distributing and selling mislabeled fake honey for purchase by businesses and
13   consumers in the United States.
14         170. As a result of the Certifier-Packer Enterprise, Plaintiffs and other Class
15   Members have been forced to sell their genuine honey products at a loss, to the extent they
16   can even sell it all, and in some instances have been unable to sell their honey to large
17   retailers, who are unwilling to pay a fair price for their honey because they can get True
18   Source Certified fake honey for far less.
19                1.     Conduct of the Enterprise
20         171. The Packer Defendants and the Certifier Defendants exerted control over the
21   Certifier-Packer Enterprise and participated in the operation and management of its affairs,
22   directly and indirectly.
23         172. The Packer Defendants participated in the operation and management of the
24   enterprise by distributing and selling fake honey, represented to be genuine, for purchase by
25   retailers and other businesses in the United States.
26         173. The Certifier Defendants participated in the operation and management of the
27   enterprise by knowingly certifying the Packer Defendants’ fake honey as genuine honey.
28                2.     Pattern of Racketeering Activity of the Enterprise

                                               39
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 41 of 55


 1         174. The Packer Defendants and the Certifier Defendants carried out their scheme
 2   through a pattern of racketeering activity that caused the use of private or commercial
 3   interstate carriers and/or the wires in interstate and foreign commerce to repeatedly,
 4   systematically, and fraudulently distribute fake honey to businesses and persons throughout
 5   the United States.
 6         175. Defendants’ predicate acts of racketeering activity (18 U.S.C. § 1961(1)(B))
 7   include, but are not limited to:
 8                a.      Mail Fraud: The Packer Defendants and the Certifier Defendants
 9         violated 18 U.S.C. § 1341 by sending/or receiving, or causing to be sent and/or
10         received materials via commercial interstate carriers, for the purpose of executing the
11         unlawful and fraudulent scheme to profit from the sale of fake honey.
12                b.      Wire Fraud: The Packer Defendants and the Certifier Defendants
13         violated 18 U.S.C. § 1343 by transmitting and/or receiving, or by causing to be
14         transmitted and/or received materials by wire for the purpose of executing the
15         unlawful and fraudulent scheme to profit from the sale of fake honey.
16         176. The Certifier-Packer Enterprise’s pattern of racketeering likely involved
17   thousands of separate instances in which commercial interstate carriers or interstate wire
18   facilities were knowingly and intentionally used to further the enterprise’s pattern of
19   racketeering, including mail and wire fraud, as Defendants’ business is conducted through
20   the creation of numerous records that are necessary to perpetrate the fraud.
21         177. Many of the precise dates of Defendants’ fraudulent use of interstate carriers or
22   interstate wire facilities have been deliberately hidden and cannot be alleged without access
23   to Defendants’ books and records.
24         178. Plaintiffs have, however, described the types of predicate acts of mail and/or
25   wire fraud that occurred. They include the Packer Defendants’ fraudulent purchase orders,
26   bills of lading, invoices, packing lists, certificates of analysis, and other papers that have
27   been used to falsely and fraudulently declare their fake honey to be genuine, and the
28   Certifier Defendants’ systematic certification of the Packers’ fake honey as genuine honey.

                                               40
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 42 of 55


 1         179. The Packer Defendants and the Certifier Defendants knew, and intended that,
 2   businesses and other persons would rely on the material misrepresentations made by them
 3   and would be misled into purchasing the Packer Defendants’ fake honey products, falsely
 4   believing them to be genuine honey.
 5         180. The Packer Defendants and the Certifier Defendants knew, and intended that,
 6   their introduction of fake honey into the United States’ honey market would (a) suppress the
 7   price of genuine honey in the domestic honey market; (b) divert sales, revenue, and profits
 8   to themselves that otherwise would have been made by Plaintiffs and other Class Members;
 9   (c) eliminate Plaintiffs and other Class Members as competitors by selling the fake honey at
10   substantially lower prices than the prices at which Plaintiffs and other Class Members could
11   sell genuine honey profitably; and (d) undermine the credibility and economics of the
12   domestic genuine honey market to their financial benefit and to the financial detriment of
13   Plaintiffs and other Class Members.
14         181. Each of these fraudulent mailings and interstate wire transmissions constitutes
15   “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these
16   violations constitute a “pattern of racketeering activity,” within the meaning of 18 U.S.C. §
17   1961(5), through which the Importer Defendants and the Certifier Defendants intended to
18   and did defraud purchasers of the Packer Defendant’s fake honey, to the financial detriment
19   of Plaintiffs and other Class Members.
20               3.     Damages
21         182. Defendants’ pattern of racketeering activity directly and proximately caused
22   Plaintiffs’ and other Class Members’ injury in their business and property because Plaintiffs
23   and other Class Members lost honey sales and profits they would have otherwise made
24   absent Defendants’ conduct.
25         183. Defendants continue to harm domestic commercial beekeepers such as
26   Plaintiffs and other Class Members by continuing their international scheme of distributing
27   and selling fake honey to businesses and other persons throughout the United States.
28

                                              41
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 43 of 55


 1         184. Plaintiffs seek all legal relief as allowed by law, including inter alia, actual
 2   damages and treble damages. Plaintiffs also seek attorney’s fees, all costs and expenses of
 3   suit, and pre- and post-judgment interest pursuant to 18 U.S.C. § 1964(c).
 4         C.     The Importer-Packer Enterprise
 5         185. The Importer Defendants and Packer Defendants formed an association-in-fact
 6   enterprise, referred to as the “Importer-Packer Enterprise.”
 7         186. The Importer-Packer Enterprise included: (a) the Packer Defendants, their
 8   subsidiaries, employees, and agents; and (b) the Importer Defendants, their subsidiaries,
 9   employees, and agents.
10         187. The Importer-Packer Enterprise was formed for the purpose of: (a) suppressing
11   the price of genuine honey in the domestic honey market; (b) diverting sales, revenue, and
12   profits to themselves that otherwise would have been made by Plaintiffs and the Class; (c)
13   eliminating Plaintiffs and the Class as competitors by selling the fake honey at substantially
14   lower prices than the prices at which Plaintiffs and other Class Members could sell genuine
15   honey profitably; and (d) generally undermining the credibility and economics of the
16   domestic honey market to their financial benefit and the financial detriment of Plaintiffs and
17   other Class Members.
18         188. Each member of the Importer-Packer Enterprise was aware of the enterprise’s
19   purpose and conduct, and was a knowing, willing, and active participant in that conduct.
20   Each member of the enterprise reaped substantial profits from the conduct of the enterprise.
21         189. Each member of the Importer-Packer Enterprise acquired, maintained control
22   of, was associated with, and conducted or participated in the conduct of the enterprise’s
23   affairs. But the enterprise, and each member thereof: (a) had an existence separate and
24   distinct from each of its members; (b) was separate and distinct from the pattern of
25   racketeering in which the Defendants engaged; and (c) was an ongoing and continuing
26   organization consisting of legal entities, including the Defendants, along with other
27   individuals and entities, including unknown third parties.
28

                                              42
                                   CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 44 of 55


 1         190. The patterns of racketeering activity alleged herein are separate and distinct
 2   from each other. Likewise, the Importer Defendants and the Packer Defendants are distinct
 3   from the Importer-Packer Enterprise, and they have a separate existence from the enterprise,
 4   including distinct legal statuses, different offices and roles, individual personhood, reporting
 5   requirements, and financial statements.
 6         191. The members of the Importer-Packer Enterprise are systematically linked
 7   through continually-coordinated activities, financial ties, and contractual business
 8   arrangements, and the Importer-Packer Enterprise is ongoing and continuing.
 9         192. Neither the Importer Defendants nor the Packer Defendants could have
10   accomplished the purpose of the Importer-Packer Enterprise without the assistance of the
11   other and profited financially from the scheme.
12         193. The members of the Importer-Packer Enterprise functioned as a continuing
13   unit for the purposes of implementing the scheme, and each agreed to take actions to hide
14   the existence of the scheme, as well as the controlling association-in-fact enterprise from
15   others.
16         194. The Importer-Packer Enterprise engaged in and affected interstate commerce
17   by, inter alia, distributing and selling mislabeled fake honey for purchase by businesses and
18   consumers in the United States.
19         195. As a result of the Importer-Packer Enterprise, Plaintiffs and other Class
20   Members have been forced to sell their genuine honey at a loss, to the extent they can even
21   sell it at all, and in some instances have been unable to sell their honey to large retailers,
22   who are unwilling to pay a fair price for their honey because they can get True Source
23   Certified fake honey for far less.
24                1.     Conduct of the Enterprise
25         196. The Importer Defendants and the Packer Defendants exerted control over the
26   Importer-Packer Enterprise and participated in the operation and management of its affairs,
27   directly and indirectly.
28

                                               43
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 45 of 55


 1         197. The Importer Defendants participated in the operation and management of the
 2   enterprise by importing and selling fake honey for purchase by businesses and consumers in
 3   the United States.
 4         198. The Packer Defendants participated in the operation and management of the
 5   enterprise by purchasing, distributing, and selling fake honey, misrepresented as genuine,
 6   for purchase by retailers and other businesses in the United States.
 7                2.      Pattern of Racketeering Activity of the Enterprise
 8         199. The Importer Defendants and the Packer Defendants carried out their scheme
 9   through a pattern of racketeering activity that caused the use of private or commercial
10   interstate carriers and/or the wires in interstate and foreign commerce to repeatedly,
11   systematically, and fraudulently distribute fake honey to businesses and persons throughout
12   the United States.
13         200. Defendants’ predicate acts of racketeering activity (18 U.S.C. § 1961(1)(B))
14   include, but are not limited to:
15                a.      Mail Fraud: The Importer Defendants and the Packer Defendants
16         violated 18 U.S.C. § 1341 by sending/or receiving, or causing to be sent and/or
17         received materials via commercial interstate carriers, for the purpose of executing the
18         unlawful and fraudulent scheme to profit from the sale of fake honey.
19                b.      Wire Fraud: The Importer Defendants and the Packer Defendants
20         violated 18 U.S.C. § 1343 by transmitting and/or receiving, or by causing to be
21         transmitted and/or received materials by wire for the purpose of executing the
22         unlawful and fraudulent scheme to profit from the sale of fake honey.
23         201. The Importer-Packer Enterprise’s pattern of racketeering likely involved
24   thousands of separate instances in which commercial interstate carriers or interstate wire
25   facilities were knowingly and intentionally used to further the enterprise’s pattern of
26   racketeering, including mail and wire fraud, as Defendants’ business is conducted through
27   the creation of numerous records that are necessary to perpetrate the fraud.
28

                                               44
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 46 of 55


 1         202. Many of the precise dates of Defendants’ fraudulent use of interstate carriers or
 2   interstate wire facilities have been deliberately hidden and cannot be alleged without access
 3   to Defendants’ books and records.
 4         203. Plaintiffs have, however, described the types of predicate acts of mail and/or
 5   wire fraud that occurred. They include the Defendants’ fraudulent purchase orders, bills of
 6   lading, invoices, packing lists, certificates of analysis, and other papers that have been used
 7   to falsely and fraudulently declare their fake honey to be genuine.
 8         204. The Importer Defendants and the Packer Defendants knew and intended that
 9   businesses and other persons would rely on the material misrepresentations made by them
10   and would be misled into purchasing Defendants’ mislabeled and adulterated fake honey.
11         205. The Importer Defendants and the Packer Defendants knew and intended that,
12   their introduction of fake honey into the United States’ honey market would (a) suppress the
13   price of genuine honey in the domestic honey market; (b) divert sales, revenue, and profits
14   to themselves that otherwise would have been made by Plaintiffs and other Class Members;
15   (c) eliminate Plaintiffs and other Class Members as competitors by selling the fake honey at
16   substantially lower prices than the prices at which Plaintiffs and other Class Members could
17   sell genuine honey profitably; and (d) undermine the credibility and economics of the
18   domestic genuine honey market to their financial benefit and to the financial detriment of
19   Plaintiffs and other Class Members.
20         206. Each of these fraudulent mailings and interstate wire transmissions constitutes
21   “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these
22   violations constitute a “pattern of racketeering activity,” within the meaning of 18 U.S.C. §
23   1961(5), through which the Importer Defendants and the Packer Defendants intended to and
24   did defraud purchasers of the Defendants’ fake honey, to the financial detriment of
25   Plaintiffs and other Class Members.
26                3.    Damages
27         207. Defendants’ pattern of racketeering activity directly and proximately caused
28   Plaintiffs’ and other Class Members’ injury in their business and property because Plaintiffs

                                              45
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 47 of 55


 1   and other Class Members lost honey sales and profits they would have otherwise made
 2   absent Defendants’ conduct.
 3         208. Defendants continue to harm domestic commercial beekeepers such as
 4   Plaintiffs and other Class Members by continuing their international scheme of distributing
 5   and selling fake honey to businesses and other persons throughout the United States.
 6         209. Plaintiffs seek all legal relief as allowed by law, including inter alia, actual
 7   damages and treble damages. Plaintiffs also seek attorney’s fees, all costs and expenses of
 8   suit, and pre- and post-judgment interest pursuant to 18 U.S.C. § 1964(c).
 9                                       Second Cause of Action
10      Conspiracy to Violate the Racketeer Influenced and Corrupt Organizations Act,
11                                         18 U.S.C. § 1962(d)
12         210. Plaintiffs incorporate by reference each and every allegation of the preceding
13   paragraphs, as though fully set forth herein.
14         211. Defendants have unlawfully, knowingly, and willfully combined, conspired,
15   confederated, and agreed together to violate 18 U.S.C. § 1962(c) as described above, in
16   violation of 18 U.S.C. § 1962(d).
17         212. Defendants knew they were engaged in a conspiracy to commit the predicate
18   acts, and they knew that the predicate acts were part of such racketeering activity, and the
19   participation and agreement of each of them was necessary to allow the commission of this
20   pattern of racketeering activity. This conduct constitutes a conspiracy to violate 18 U.S.C. §
21   1962(c), in violation of 18 U.S.C. § 1962(d).
22         213. Defendants agreed to conduct or participate, directly or indirectly, in the
23   conduct, management, or operation of the enterprises described above through a pattern of
24   racketeering activity in violation of 18 U.S.C. § 1962(c).
25         214. Each of the Defendants knew about and agreed to facilitate the scheme to
26   injure Plaintiffs and other Class Members in their business and property through the
27   wrongful and unlawful acts identified herein. It was part of the conspiracy that Defendants
28

                                               46
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 48 of 55


 1   would commit a pattern of racketeering activity in the conduct of the affairs of the
 2   enterprises described above, including the acts of racketeering set forth herein.
 3         215. As a direct and proximate result of Defendants’ conspiracy, the acts of
 4   racketeering activity of the enterprises described above, the overt acts taken in furtherance
 5   of that conspiracy, and Defendants’ violations of 18 U.S.C. § 1962(d), Plaintiffs and other
 6   Class Members have been injured in their business and property, as set forth above.
 7         216. Plaintiffs seek all legal relief as allowed by law, including inter alia, actual
 8   damages and treble damages. Plaintiffs also seek attorney’s fees, all costs and expenses of
 9   suit, and pre- and post-judgment interest pursuant to 18 U.S.C. § 1964(c).
10                                      Third Cause of Action
11                            Violation of the Sherman Antitrust Act,
12                                           15 U.S.C. § 1
13         217. Plaintiffs incorporate and reallege, as though fully set forth herein, each and
14   every allegation set forth in the preceding paragraphs of this Complaint.
15         218. Defendants have substantial market power in the United States honey market.
16   During the Class Period and continuing today, Defendants exercised this power to flood the
17   honey market with mislabeled and adulterated fake honey, and to depress prices for genuine
18   honey. Defendants’ combined efforts have made it impossible for domestic producers of
19   genuine honey to compete. In order to bring honey from farm to market, beekeepers rely on
20   a limited number of packers to undertake the labor and expense of processing, packaging,
21   and marketing their genuine honey. Moreover, there is not enough domestic genuine honey
22   supply to meet demand in the United States honey market, such that reliance on imported
23   honey is necessary. Defendants use these circumstances to manipulate the market by
24   certifying and importing fake honey, depriving Plaintiffs and other Class Members of free
25   and open competition, and depressing the price of genuine, bee-made honey.
26         219. Defendants’ anticompetitive conduct has flooded the United States honey
27   market with fake honey, thereby creating a false increase in supply, and has suppressed the
28

                                              47
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 49 of 55


 1   market price for genuine, bee-made honey. Plaintiffs and other Class Members have thus
 2   been deprived of free and open competition.
 3         220. By reason of these violations of the antitrust laws, Plaintiffs and other Class
 4   Members have sustained injury to their businesses or property, having been paid lower
 5   prices for their genuine honey than they would have otherwise been paid, and sold less
 6   genuine honey than they would otherwise have sold in the absence of Defendants’ illegal
 7   contract, combination, or conspiracy, and as a result, have suffered damages.
 8         221. This is an antitrust injury of the type that the antitrust laws were meant to
 9   punish and prevent.
10         222. Beginning at least as early as July 2010, and continuing through the present,
11   Defendants and their co-conspirators entered into a continuing agreement, understanding,
12   and conspiracy in restraint of trade to artificially depress prices for genuine honey in the
13   United States, in violation of Section I of the Sherman Antitrust Act, 15 U.S.C. § 1.
14         223. In formulating and carrying out the agreement, understanding, and conspiracy,
15   Defendants and their co-conspirators did those things that they combined and conspired to
16   do in order to depress the price of genuine honey. The combination and conspiracy has had
17   the following effects, among others:
18                a.    Price competition in the purchase of genuine honey has been restrained,
19         suppressed, and/or eliminated in the United States;
20                b.    Prices for genuine honey sold to Defendants and all of their co-
21         conspirators have been depressed, maintained, and stabilized at artificially low,
22         noncompetitive levels throughout the United States; and
23                c.    Those who sold their genuine honey directly to Defendants and their co-
24         conspirators have been deprived of the benefits of free and open competition.
25         224. Plaintiffs and other Class Members have been injured and will continue to be
26   injured in their businesses and property by being paid less for genuine honey that they sell
27   than they would otherwise have been paid and will be paid, and by selling less genuine
28

                                              48
                                   CLASS ACTION COMPLAINT
               Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 50 of 55


 1   honey than they would otherwise have sold, in the absence of combination and conspiracy
 2   by Defendants and their co-conspirators.
 3         225. Plaintiffs and members other Class Members seek and are entitled to damages
 4   and an injunction against Defendants preventing and restraining the violations alleged
 5   herein.
 6                                     Fourth Cause of Action
 7                          Violations of the California Cartwright Act,
 8                                 Cal. Bus. & Prof. Code § 16720
 9         226. Plaintiffs incorporate by reference each and every allegation of the preceding
10   paragraphs, as though fully set forth herein.
11         227. As described herein, Defendants and their co-conspirators entered into and
12   engaged in a continuing unlawful trust, combining their capital, skills, and acts for the
13   purpose of creating and carrying out restrictions of trade and commerce.
14         228. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs
15   and other Class Members were injured in their business and property in that they were
16   unable to sell their genuine honey at fair market prices.
17         229. As a result of Defendants’ violation of section 16720, Plaintiffs bring this
18   claim pursuant to Cal. Bus. & Prof. Code § 16750(c) seeking all relief as allowed by law,
19   including inter alia, actual damages and treble damages, attorney’s fees, all costs and
20   expenses of suit, and pre- and post-judgment interest.
21                                      Fifth Cause of Action
22                           Violations of the Unfair Competition Law,
23                             Cal. Bus. & Prof. Code §§ 17200 et seq.
24         230. Plaintiffs incorporate by reference each and every allegation of the preceding
25   paragraphs, as though fully set forth herein.
26         231. Plaintiffs bring this claim for relief under the “unfair,” “fraudulent,” and
27   “unlawful” prongs of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.
28

                                               49
                                    CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 51 of 55


 1   Code §§ 17200 et seq., on behalf of themselves and other Class Members, all of whom were
 2   subject to Defendants’ above-described unlawful conduct.
 3         232. Plaintiffs have standing to pursue this claim as Plaintiffs have suffered injury
 4   in fact and have lost money or property as a result of Defendants’ conduct described herein.
 5   Specifically, Defendants distributed and sold their fake honey at substantially lower market
 6   prices than the genuine honey produced and sold by Plaintiffs, placing Plaintiffs in positions
 7   where they could not compete. As a result of Defendants’ conduct, Plaintiffs have lost
 8   honey sales and profits they would have otherwise made absent Defendants’ conduct.
 9         A.     Defendants’ “Unfair” Conduct
10         233. Defendants’ business practices, as alleged herein, are unfair because: (a) the
11   injury to the consumer is substantial; (b) the injury is not outweighed by any countervailing
12   benefits to consumers or competition; and (c) consumers could not reasonably have avoided
13   the injury because Defendants misled the consuming public through their own
14   misrepresentations and omissions.
15         234. Defendants’ business practices are also unfair because their conduct described
16   herein is immoral, unethical, oppressive, unscrupulous or substantially injurious to
17   consumers and the gravity of the harm to consumers is not outweighed by the utility of
18   Defendants’ conduct.
19         235. Lastly, Defendants’ business practices are unfair because they undermine
20   public policy, which is tethered to specific constitutional and statutory provisions, including
21   RICO and the Sherman Antitrust Act.
22         B.     Defendants’ “Fraudulent” Conduct
23         236. As described herein, Defendants falsely represented, and continue to falsely
24   represent that the fake honey sold by the Importer Defendants and the Packer Defendants
25   was and is genuine honey.
26         237. Defendants’ conduct was and is likely to deceive members of the public.
27   Defendants were and are aware their conduct would induce businesses and other persons to
28   purchase the fake honey sold by the Importer Defendants and the Packer Defendants.

                                              50
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 52 of 55


 1         238. The businesses and other persons who purchased the fake honey sold by the
 2   Importer Defendants and the Packer Defendants would not have done so had they known
 3   such products were not genuine honey.
 4         239. Defendants’ misrepresentations and omissions are thus material and constitute
 5   fraudulent business practices within the meaning of the UCL.
 6         C.    Defendants’ “Unlawful” Conduct
 7         240. Defendants’ conduct was “unlawful” within the meaning of the UCL because,
 8   as alleged herein, it violated RICO and the Sherman Antitrust Act. In addition, Defendants’
 9   conduct in labeling fake honey with True Source Certified seal indicating the product is
10   genuine violates the Federal Food, Drug, and Cosmetic Act, which renders misbranded any
11   food whose “labeling is in any particular,” 21 U.S.C. § 343(a).
12         D.    The Class was Injured by Defendants’ UCL Violations
13         241. Plaintiffs and other Class Members suffered injury in fact and lost money or
14   property as a result of Defendants’ actions as set forth herein. By engaging in the unfair,
15   fraudulent, and unlawful conduct described above, Defendants have: (a) suppressed the
16   price of genuine honey in the domestic honey market; (b) diverted sales, revenue, and
17   profits to themselves that otherwise would have been made by Plaintiffs and other Class
18   Members; (c) eliminated Plaintiffs and other Class Members as competitors by selling the
19   fake honey at substantially lower prices than the prices at which Plaintiffs and other Class
20   Members could sell genuine honey profitably; and (d) undermined the credibility and
21   economics of the domestic genuine honey market to their financial benefit and Plaintiffs’
22   and other Class Members’ financial detriment.
23         242. Defendants’ wrongful business practices constitute a continuing course of
24   conduct of unfair competition since Defendants continue to distribute and sell fake honey as
25   genuine to businesses and other persons throughout the United States.
26         243. Plaintiffs’ legal remedies are inadequate because, pursuant to section 17203 of
27   the UCL, Plaintiffs seek restitution, which may be measured differently than damages, and
28   an order of this Court enjoining Defendants from engaging in the unfair and fraudulent

                                              51
                                   CLASS ACTION COMPLAINT
             Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 53 of 55


 1   business practices alleged herein in connection with the distribution and sale of fake honey
 2   to businesses and other persons throughout the United States.
 3                                       Sixth Cause of Action
 4                                        Unjust Enrichment
 5         244. Plaintiffs incorporate by reference each and every allegation of the preceding
 6   paragraphs, as though fully set forth herein.
 7         245. By their wrongful acts described herein, Defendants were unjustly enriched at
 8   the expense of Plaintiffs and other Class Members.
 9         246. It would be inequitable for Defendants to retain the profits, benefits, and other
10   compensation obtained from their wrongful conduct.
11         247. Plaintiffs, on behalf of themselves and other Class Members, seek restitution
12   from Defendants, and an order of this Court proportionally disgorging all profits, benefits,
13   and other compensation obtained by Defendants from their wrongful conduct.
14                                     PRAYER FOR RELIEF
15         WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their
16   favor and against Defendants, as follows:
17                A.    An Order certifying the proposed Class, appointing Plaintiffs and their
18         Counsel to represent the Class, and directing Defendants to pay the cost of Class
19         Notice;
20                B.    An Order enjoining Defendants from pursuing the policies, acts, and
21         practices complained of herein;
22                C.    An Order declaring Defendants conspired to violate and in fact violated
23         the Racketeering Influenced Corrupt Practices Act, the Sherman Antitrust Act, the
24         California Cartwright Act, and the California Unfair Competition Law, and were
25         unjustly enriched;
26                D.    Compensatory damages and/or restitution for economic loss and out-of-
27         pocket costs, treble damages, and punitive and exemplary damages allowed under
28         applicable law;

                                               52
                                    CLASS ACTION COMPLAINT
            Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 54 of 55


 1              E.     Pre- and post-judgment interest on any amounts awarded;
 2              F.     An award of attorneys’ fees and costs; and
 3              G.     Such other or further relief as the Court may deem appropriate, just and
 4        equitable.
 5                                    DEMAND FOR JURY TRIAL
 6        Plaintiffs demand a trial by jury of all issues in this action so triable.
 7
 8
 9   Dated: March 29, 2021                  By: ____________________
10                                                Gillian L. Wade
11                                          MILSTEIN JACKSON
                                            FAIRCHILD & WADE, LLP
12                                          Gillian L. Wade, State Bar No. 229124
13                                          gwade@mjfwlaw.com
                                            Sara D. Avila, State Bar No. 263213
14                                          savila@mjfwlaw.com
                                            Marc A. Castaneda, State Bar No. 299001
15
                                            mcastaneda@mjfwlaw.com
16                                          10990 Wilshire Boulevard, Suite 800,
                                            Los Angeles, CA 90024
17
                                            Phone: (310) 396-9600
18
19                                          REESE LLP
20                                          Michael R. Reese, State Bar No. 206773
                                            mreese@reesellp.com
21                                          100 West 93rd Street, 16th Floor
22                                          New York, New York 10025
                                            Phone: (212) 643-0500
23
                                            Carlos F. Ramirez (pro hac vice to be filed)
24                                          cramirez@reesellp.com
                                            7 Skyline Drive
25
                                            Hawthorne, New York 10532
26                                          Phone: (914) 860-4994
27
28

                                              53
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-00582-TLN-CKD Document 1 Filed 03/29/21 Page 55 of 55


 1                              THE LAW OFFICE OF JACK
                                FITZGERALD, PC
 2
                                Jack Fitzgerald, State Bar No. 257370
 3                              jack@jackfitzgeraldlaw.com
                                Trevor M. Flynn, State Bar No. 253362
 4
                                trevor@jackfitzgeraldlaw.com
 5                              Melanie Persinger, State Bar No. 275423
                                melanie@jackfitzgeraldlaw.com
 6
                                2341 Jefferson Street, Suite 200
 7                              San Diego, California 92110
                                Phone: (619) 692-3840
 8
 9                              Counsel for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   54
                        CLASS ACTION COMPLAINT
